Exhibit 10.1

 

*** Confidential Treatment Requested Under 17 C.F.R. Section 240.24b-2

 

Elixir Group Limited

 

and

 

Melco International Development Limited

 

and

 

Stargames Corporation Pty Ltd

ACN 001 660 537

ABN 69 001 660 537

 

and

 

Shuffle Master Inc

 

 

Asia Representative Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page no.

 

 

 

1

Definitions

1

 

 

 

 

1.1

Definitions

1

 

1.2

Words and expressions

5

 

1.3

Other rules of interpretation

7

 

 

 

 

2

Term

7

 

 

 

3

Grant of rights

7

 

 

 

 

3.1

Grant of Exclusive Rights

7

 

3.2

Distribution of Relevant Table Gaming Products

8

 

3.3

Consideration of Possible Grant of Certain Non-Exclusive Rights

8

 

3.4

Licence

9

 

3.5

Retail Prices

9

 

3.6

Agency

9

 

3.7

Reserved Rights

10

 

 

 

 

4

Servicing of Products

10

 

 

 

 

4.1

Right to service

10

 

4.2

Second level support

10

 

4.3

Acquisition of Spare Parts

10

 

 

 

 

5

Exclusivity and Non-Competition

11

 

 

 

 

5.1

Exclusivity of Representative

11

 

5.2

Exceptions

11

 

5.3

Representative’s remedy

11

 

5.4

Referral of Customers

11

 

5.5

Adjustments as a consequence of certain Supplier sales outside the Exclusive
Territory

12

 

5.6

Sales Outside the Territory

12

 

5.7

Exclusive distribution of Products

12

 

5.8

Exceptions to exclusivity

13

 

5.9

Adjustments as a consequence of Representative’s sales outside the Exclusive
Territory

13

 

5.10

Stargames’ remedy

13

 

5.11

Termination by [***]

14

 

 

 

 

6

Joint Co-operation

14

 

 

 

 

6.1

Right of refusal over new opportunities

14

 

6.2

Originating Party may pursue

14

 

6.3

Related Party sales

14

 

6.4

Access to information

14

 

6.5

Access to Technology and Improvements

15

 

 

 

 

7

Obligations of the Representative

15

 

 

 

 

7.1

Representative’s Obligations

15

 

 

 

 

8

Obligations of each Supplier

17

 

 

 

 

8.1

Supplier’s Obligations

17

 

 

 

 

9

Obligations of all Parties

20

 

 

 

 

9.1

Costs and Expenses

20

 

9.2

R & D Centre Agreement

20

 

 

 

 

10

Warranties

20

 

 

 

 

10.1

Warranties of Stargames

20

 

10.2

Warranties of the Representative

21

 

10.3

Status of warranties

22

 

 

 

 

11

Products warranty

22

 

 

 

 

11.1

Factory Warranty

22

 

11.2

Product Liability

22

 

11.3

Limited Warranty

22

 

11.4

Excluded Claims

22

 

11.5

Limitation of Liabilities

23

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

i

--------------------------------------------------------------------------------


 

12

Orders and deliveries

23

 

 

 

 

12.1

Order Forms

23

 

12.2

Deliveries

24

 

12.3

[***] Adjustment

24

 

12.4

Accepted Order Forms

24

 

12.5

Products manufactured in Australia

24

 

12.6

Stargames’ rights

25

 

12.7

Advance payment or credit

25

 

 

 

 

13

Manufacture of Relevant Gaming Machines

25

 

 

 

 

13.1

Stargames to initially manufacture Relevant Gaming Machines

25

 

13.2

Representative to be able to monitor manufacturing

25

 

13.3

No Obligation

25

 

13.4

Representative’s ability to commence manufacturing

26

 

13.5

Ownership of Manufacturing Plant

26

 

13.6

Limitation on Representative’s ability to manufacture

26

 

13.7

Products warranty

27

 

13.8

Manufacture of Relevant Table Gaming Products

27

 

 

 

 

14

Payments for Relevant Gaming Machines

27

 

 

 

 

14.1

Royalties

27

 

14.2

Payment of Cost and Royalty

27

 

14.3

Minimum Royalty

28

 

14.4

Audit Rights

28

 

14.5

Stargames [***]

28

 

14.6

Changes to the Gaming Machine Cost

29

 

 

 

 

15

Payments for Relevant Table Gaming Products

29

 

 

 

 

15.1

Table Gaming Product Prices

29

 

15.2

[***] Table Gaming Products

29

 

15.3

Changes to the Relevant Table Gaming Product Distribution Price

30

 

15.4

Audit Rights

30

 

 

 

 

16

Ownership and protection of Intellectual Property

30

 

 

 

 

16.1

Pre-Existing Intellectual Property

30

 

16.2

Improvements

30

 

 

 

 

17

Confidentiality

30

 

 

 

 

17.1

Confidential Information

30

 

17.2

Exclusions

30

 

17.3

Compliance by employees, agents and sub-contractors

31

 

 

 

 

18

Gaming Machine branding

31

 

 

 

 

18.1

Branding of Relevant Gaming Machines

31

 

18.2

Stargames’ Name

31

 

18.3

Trademark

31

 

18.4

Branding of Relevant Gaming Machines

31

 

18.5

Joint Logo

31

 

 

 

 

19

Escrow

32

 

 

 

 

19.1

Escrow of Stargames’ Intellectual Property

32

 

19.2

Release from Escrow of Stargames’ Intellectual Property

32

 

19.3

Escrow of the Representative’s Intellectual Property

32

 

19.4

Release from Escrow of the Representative’s Intellectual Property

32

 

 

 

 

20

[***] Representative

32

 

 

 

 

20.1

[***]

32

 

20.2

Participation by Shuffle Master

32

 

 

 

 

21

Indemnity

33

 

 

 

 

21.1

Indemnity by Each Party

33

 

21.2

Indemnity by Stargames

33

 

21.3

Indemnity by Representative

33

 

21.4

Regulatory compliance

34

 

21.5

Status of indemnities

34

 

 

 

 

22

Termination

34

 

 

 

 

22.1

Termination by the Representative

34

 

22.2

Termination by Stargames

34

--------------------------------------------------------------------------------

***Confidential Treatment Requested

ii

--------------------------------------------------------------------------------


 

 

22.3

Termination by either Party

35

 

22.4

Interest

35

 

 

 

 

23

Obligations and rights following termination

36

 

 

 

 

23.1

Confidential Information, Products and Services

36

 

23.2

Rights and liabilities of Parties

36

 

23.3

Survival of certain terms and conditions

36

 

23.4

Notice to Stargames

36

 

23.5

Election of Stargames

36

 

 

 

 

24

Relationship of Parties

37

 

 

 

 

24.1

Position of Stargames

37

 

24.2

Relationship of Parties

38

 

24.3

No power to bind

38

 

24.4

Responsible for sub-contractors

38

 

24.5

No relief from obligations

38

 

24.6

No liability for tax

38

 

 

 

 

25

Publicity

38

 

 

 

26

Non-solicitation

39

 

 

 

 

26.1

Non-solicitation

39

 

26.2

Exceptions to non-solicitation

39

 

26.3

Employment

39

 

 

 

 

27

Dispute Resolution

39

 

 

 

 

27.1

No court proceedings

39

 

27.2

Notice

39

 

27.3

Initial Period

39

 

27.4

Appointment of mediator

39

 

27.5

Role of mediator

40

 

27.6

Referral if no resolution

40

 

27.7

Venue and representation

40

 

27.8

Timeframe

40

 

27.9

Confidentiality

40

 

27.10

Costs

40

 

27.11

Litigation

40

 

27.12

Limits of Review

40

 

 

 

 

28

Notices

41

 

 

 

 

28.1

Method

41

 

28.2

Receipt

41

 

28.3

Address of Parties

41

 

 

 

 

29

General

42

 

 

 

 

29.1

Entire agreement

42

 

29.2

Paramountcy of document

42

 

29.3

No merger

42

 

29.4

Amendment

42

 

29.5

Assignment

42

 

29.6

Severability

42

 

29.7

Waiver

42

 

29.8

Rights, remedies additional

42

 

29.9

Further assurances

43

 

29.10

Costs

43

 

29.11

Counterparts

43

 

29.12

Force Majeure

43

 

29.13

Waiver

43

 

29.14

Governing law and jurisdiction

43

 

29.15

Circumvention

43

 

 

 

 

 

SCHEDULE 1 - COUNTRIES IN THE ASIAN REGION IN WHICH THE SALE OF GAMING MACHINES
IS LAWFUL AND ARE WITHIN THE EXCLUSIVE TERRITORY, AS OF THE COMMENCEMENT DATE

45

 

 

 

 

SCHEDULE 2 - EXISTING ELIXIR AGREEMENTS

46

 

iii

--------------------------------------------------------------------------------


 

 

SCHEDULE 3 - [***]

47

 

 

 

 

SCHEDULE 4 - EXISTING AND PROPOSED STARGAMES AND SHUFFLE MASTER AGREEMENTS

48

 

 

 

 

SCHEDULE 5 - RELEVANT TABLE GAMING PRODUCT DISTRIBUTION PRICES AS OF THE DATE OF
THIS AGREEMENT

49

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

iv

--------------------------------------------------------------------------------


 

THIS ASIA REPRESENTATIVE AGREEMENT is made on

2006

 

PARTIES

 

ELIXIR GROUP LIMITED

of 38/F., The Centrium, 60 Wyndham Street, Central, Hong Kong

(“Elixir”)

 

and

 

MELCO INTERNATIONAL DEVELOPMENT LIMITED

of 38/F., The Centrium, 60 Wyndham Street, Central, Hong Kong

(“Melco”)

 

and

 

STARGAMES CORPORATION

ACN 001 660 537

of 1 Sheridan Close, Milperra, New South Wales, Australia

(“Stargames”)

 

and

 

SHUFFLE MASTER INC

of 1106 Palms Airport Drive, Las Vegas, Nevada, United States of America

(“Shuffle Master”)

 

BACKGROUND

 

Subject to each of the terms and conditions of this Agreement, Stargames and
Shuffle Master have agreed to appoint the Representative and the Representative
hereby accepts such appointment, as their sole and exclusive distributor and
system integrator for promoting, selling and distributing Products to Casinos in
the Exclusive Territory.

 

AGREED TERMS

 

1              Definitions

 

1.1          Definitions

 

In this Agreement, unless the context requires otherwise:

 

“Actioned Material Breach on the part of the Representative” means:

 

(a)           the Representative is in material breach of any of the provisions
of this Agreement and has failed to cure that breach within any applicable grace
period; and

 

(b)           as a consequence of that breach, Stargames has purported to
terminate this Agreement.

 

“Agreement” means this Asia Representative Agreement as amended, modified or
replaced from time to time.

 

1

--------------------------------------------------------------------------------


 

“Associated Company” means a company in which the relevant Party and/or any of
its holding companies has an interest (whether directly or indirectly and
whether aggregate or otherwise) of not less than 19.9%.

 

“Bank” means a corporation authorised by law in a jurisdiction to carry on the
general business of banking in that jurisdiction.

 

“Business Day” means a day on which Banks are open for general banking business
in Sydney, Australia, excluding Saturdays, Sundays and public holidays.

 

“Casino” means any legally-operating, under the applicable laws of its
jurisdiction, venue (including cruise ships based in the Exclusive Territory) in
which Gaming Machines and/or Table Gaming Products are legally permitted to be
installed and played, under the applicable laws of the jurisdiction.

 

“Claim” means, in relation to a Party, a demand, claim, action or proceeding
made or brought by or against the Party, however arising (whether under
contract, tort (including negligence) or statue), in respect of the obligations
imposed upon the Parties by this Agreement and includes a claim for breach of
warranty.

 

“Commencement Date” means 11 April 2006.

 

“Competitive Products” means any products (including without limitation, Gaming
Machines and Table Gaming Products) which are the same or substantially similar
to any of the Products.

 

“Confidential Information” means all customer, marketing, design and technical
information and data and computer software developed by a Party and any other
information received from a Party which at the time of disclosure is clearly
labelled or identified as being confidential to that Party or is otherwise
provided in circumstances of confidence by that Party.

 

“Designated Client” means:

 

(a)           any Casino in Macau that operates under the concession granted to
SJM or any sub-concession granted by SJM; and

 

(b)           any other Casino if SJM, STDM, Melco or the Melco-PBL Venture have
a direct or indirect legal or beneficial interest of at least 19.9% of the
equity interest in the entity that owns, manages or operates that Casino.

 

“Distributor” means any distributor or agent of the Representative that has been
approved in advance by Stargames, which approval will not be unreasonably
withheld or delayed.

 

“Exclusive Territory” means:

 

(a)           each Designated Client, no matter where located;

 

(b)           the countries listed in Schedule 1 (including cruise ships based
in such countries);

 

(c)           subject to Shuffle Master’s consent, which consent will not be
unreasonably withheld, any other countries in the Asian region, excluding
Australia and New Zealand, in which Shuffle Master, acting reasonably, but with
due regard, in its sole and final discretion, for, and subject to any regulatory
issues, agrees that the operation of Casinos, and the selling and installation
of the relevant Product (whether operated from that country or from a cruise
ship based in that country) has become lawful;

 

2

--------------------------------------------------------------------------------


 

(d)           if Shuffle Master’s planned distribution agreement in [***] does
not eventuate for any reason, then [***]; and

 

(e)           with respect to Relevant Table Gaming Products, when the
Intergaming Distribution Agreement listed in Schedule 4 is no longer in full
force and effect, then [***] (excluding the [***]) and if the [***] Agreement is
terminated then all of [***].

 

“F.O.B.” means free on board.

 

“Game Concept” means a game that is played on a Gaming Machine other than a game
which is not capable of being reasonably produced in any form by any Supplier
due to the fact that to do so would infringe the rights of any third party.

 

“Gaming Machines” means electronic gaming machines and multi-terminal gaming
machines.

 

“Gaming Machine Cost” in respect of any Relevant Gaming Machine means the labour
and material costs, the allocation of factory overhead costs and transportation
costs (including insurance) from the factory to the destination specified by the
Representative, that the Supplier has actually incurred in accordance with
United States generally accepted accounting principles consistently applied in
manufacturing that Relevant Gaming Machine as determined by the Parties on an
open book basis.

 

“GST” has the meaning given to that term in the GST Act.

 

“GST Act” means the Act known as A New Tax System (Goods and Services Tax) Act
1999 (Cth).

 

“Gross Margin” means [***].

 

“Group” in relation to any Party means, any subsidiary, Associated Company or
holding company or related body corporate of the relevant Party or any
subsidiary or Associated Company of such holding company from time to time.

 

“Hong Kong” means Hong Kong Special Administrative Region of the People’s
Republic of China.

 

“ICC” means International Chamber of Commerce.

 

[***]

 

“Improvements” means all improvements, modifications or adaptations effected to
any component of the Technology after the Commencement Date.

 

“Insolvency Event”, in relation to a person, means the occurrence of any of the
following events in relation to that person:

 

(a)           the person enters into bankruptcy, liquidation, administration or
other type of insolvency;

 

(b)           the person is wound up, dissolved or the person suspends payment
of its debts; or

 

(c)           the person ceases or threatens to cease to carry on all or a
material part of its business or becomes unable to pays its debts when they fall
due.

 

“Intellectual Property” means patents, copyright, registered and unregistered
design rights, registered and unregistered trade marks, rights in know-how,
inventions,

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

improvements, trade secrets, formulae, discoveries, business names, databases
and Confidential Information and all other intellectual and industrial property
rights (without limitation) and similar or analogous rights existing under the
laws of any country and all rights to apply for or register such rights.

 

“Intellectual Property Rights” means all rights (whether registered or
unregistered) in any Intellectual Property.

 

“Joint Ownership Period” means any period of time in which the R & D Centre is
jointly owned and funded by Shuffle Master and Stargames, on the one hand, and
the Representative, on the other hand.

 

“Macau” means Macau Special Administrative Region of the People’s Republic of
China.

 

“Melco” means Melco International Development Limited.

 

“Melco-PBL Venture” means the venture between PBL and Melco in Asia.

 

“Minimum Royalty” has the meaning given that term in clause 14.3.

 

“Minimum Table Gaming Product Units” has the meaning given that term in clause
15.2(a).

 

“Party” means each party to this Agreement.

 

“PBL” means Publishing and Broadcasting Limited (ACN 009 071 167).

 

“Pre-Existing Representative Intellectual Property” means all Intellectual
Property owned or acquired by any member of the Representative’s Group prior to
the Commencement Date.

 

“Pre-Existing Shuffle Master Intellectual Property” means all Intellectual
Property owned or acquired by any member of the Shuffle Master Group prior to
the Commencement Date.

 

“Products” means Relevant Gaming Machines and Relevant Table Gaming Products.

 

“R & D Centre” means the R & D Centre that Elixir is planning to establish in
Macau or mainland China or such other place as the parties to the R & D Centre
Agreement may mutually agree for undertaking research and development of
Relevant Gaming Machines, Relevant Table Gaming Products and other gaming
technologies or products.

 

“R & D Centre Agreement” means the R & D Centre Agreement to be entered into
between the Representative, Stargames and Shuffle Master as soon as practicable
after the date of this Agreement.

 

“related body corporate” has the meaning given to that term in the Corporations
Act (Cth) 2001;

 

“Relevant Gaming Machine” means a Gaming Machine but, (subject to clause 5.11,
does not include any [***] Gaming Machines that Stargames is distributing) that
utilises the Technology in its operation and Spare Parts for each such Gaming
Machine.

 

“Relevant Table Gaming Product” means a Table Gaming Product that is offered for
sale by a Supplier (either directly or through a distributor) and the Spare
Parts for each such Relevant Table Gaming Product.

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

“Relevant Table Gaming Product Distribution Price” in respect of any Relevant
Table Gaming Product means the price of a Relevant Table Gaming Product payable
to the Supplier by the Representative in accordance with clause 3.2(c).

 

“Representative” means Elixir Group Limited and its subsidiaries from time to
time, (which includes, without limitation, Elixir Group (Macau) Limited).

 

“Retail Prices” means the sales prices of the Products and/or Services
determined by the Representative for selling or providing the same to Casinos in
the Exclusive Territory.

 

[***]

 

[***]

 

“Services” means the services related to the Products provided by the
Representative as contemplated in clause 4.

 

“SJM” means Sociedade de Jogos de Macau.

 

“SJM Concession” means the gaming concession held by SJM for operating a gaming
business in Macau or any sub-concession granted by SJM

 

“Spare Part” means any part or component of a Relevant Gaming Machine or
Relevant Table Gaming Product.

 

“Stargames” means Stargames Corporation Pty Ltd (ABN 69 001 660 537), and each
of its present and future subsidiaries.

 

“STDM” means Sociedade de Turismo e Diversoes de Macau, S.A.

 

“Supplier” in relation to a Product means Shuffle Master or any member of its
Group including, without limitation, Stargames or any other Group company of
Stargames that supplies that Product.

 

“Table Gaming Product” means shufflers, intelligent shoes, roulette chip
sorters,  deck checkers and verifiers, proprietary table games, intelligent
table system components (excluding RFID chips) and wireless gaming devices.

 

“Technology” means the current and future Intellectual Property and Confidential
Information of any member of the Supplier relating to the design and manufacture
of Gaming Machines and includes without limitation all Intellectual Property and
Confidential Information in the source code and the PC3 and PC4 hardware
platforms and in the design and manufacture of the “Table Master” multi-terminal
gaming machines.

 

“Term” means the period commencing on the Commencement Date and ending on the
twentieth anniversary of the Commencement Date or any earlier date on which this
Agreement is terminated.

 

[***] Gaming Machine” means a Relevant Gaming Machine utilizing games developed
by [***] or a related body corporate thereof, designed to operate utilizing the
Technology.

 

1.2          Words and expressions

 

In this Agreement, unless the context requires otherwise:

 

(a)           the singular includes the plural and vice versa;

 

(b)           words denoting any gender include all genders;

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

(c)           where a word or phrase is defined, its other grammatical forms
have a corresponding meaning;

 

(d)           a reference to a party, clause, paragraph, schedule or annexure is
a reference to a party, clause, paragraph, schedule or annexure to or of this
Agreement;

 

(e)           a reference to this Agreement includes any schedules or annexures;

 

(f)            headings are for convenience and do not affect interpretation;

 

(g)           the background or recitals to this Agreement are adopted as and
form part of this Agreement;

 

(h)           a reference to any document or agreement includes a reference to
that document or agreement as amended, novated, supplemented, varied or replaced
from time to time;

 

(i)            a general reference in one clause to other provisions of this
Agreement (as opposed to a specific cross reference to another clause) is not
intended to override any other provision that specifically deals with that
subject matter;

 

(j)            any reference to the Representative or Melco being in material
breach of any of the provisions of this Agreement (or words to that effect) are
taken to refer to a material breach that has not been rectified within any
applicable grace period;

 

(k)           any reference to Stargames or any Supplier being in material
breach of any of the provisions of this Agreement (or words to that effect) are
taken to refer to a material breach that has not been rectified within any
applicable grace period;

 

(l)            a reference to “HK$” is a reference to Hong Kong currency; all
other references to “$” shall mean United States dollars;

 

(m)          a reference to “A$” is a reference to Australian currency; all
other references to “$” shall mean United States dollars;

 

(n)           a reference to a time is a reference to Australian Eastern
Standard time, or where applicable, Australian Eastern Summer time;

 

(o)           a reference to a party includes its executors, administrators,
successors, substitutes (including persons taking by novation) and permitted
assigns;

 

(p)           a reference to writing includes any method of representing words,
figures or symbols in a permanent and visible form;

 

(q)           words and expressions denoting natural persons include bodies
corporate, partnerships, associations, firms, governments and governmental
authorities and agencies and vice versa;

 

(r)            a reference to any legislation or to any provision of any
legislation includes:

 

(i)            any modification or re-enactment of the legislation;

 

(ii)           any legislative provision substituted for, and all legislation,
statutory instruments and regulations issued under, the legislation or
provision; and

 

(iii)          where relevant, corresponding legislation in any other
jurisdiction;

 

(s)           no rule of construction applies to the disadvantage of a party
because that party was responsible for:

 

(i)            the preparation of this Agreement or any part of it; or

 

(ii)           the inclusion or amendment of any provision of this Agreement; or

 

(iii)          the deletion of any provision from any draft of this Agreement
reviewed by the Parties in the course of negotiating this Agreement; and

 

6

--------------------------------------------------------------------------------


 

(t)            the words “including”, “for example”, “such as” or other similar
expressions (in any form) are not words of limitation.

 

1.3          Other rules of interpretation

 

In this Agreement, unless expressly provided otherwise:

 

(a)           (method of payment) any payment of money by one Party to another
will be made in United States currency by bank cheque or by credit of cleared
funds to a bank account specified by the recipient.

 

(b)           (consents and approvals) other than where expressly stated to the
contrary in this Agreement (such as where a provision provides that a decision
or act is within a Party’s sole and final discretion), if the doing of any act,
matter or thing requires the consent, approval or agreement of any Party, that
consent, approval or agreement must not be unreasonably withheld or delayed;

 

(c)           (joint and several liability) a promise, representation or
warranty given by or in favour of two or more persons under this Agreement is
given by them or for their benefit jointly and severally;

 

(d)           (Business Days) if:

 

(i)            the day on or by which any act, matter or thing is to be done is
a day other than a Business Day, the act, matter or thing will be done on the
next Business Day; and

 

(ii)           any money falls due for payment on a date other than a Business
Day, that money will be paid on the next Business Day (without interest or any
other amount being payable in respect of the intervening period); and

 

(e)           (inconsistency within document) if a clause of this Agreement is
inconsistent with a schedule or annexure of this Agreement, the clause prevails
to the extent of the inconsistency.

 

2              Term

 

This Agreement will commence on the Commencement Date and will continue in full
force and effect for the Term.

 

3              Grant of rights

 

3.1          Grant of Exclusive Rights

 

(a)           Subject to clause 3.6 and to each of the other terms and
conditions in this Agreement, and further provided that there is no Actioned
Material Breach of this Agreement on the part of the Representative, Stargames
(on its own behalf and on behalf of each relevant Supplier) grants to the
Representative the exclusive rights to promote, sell and distribute (either
directly or through Distributors) the Relevant Gaming Machines on an exclusive
basis to Casinos in the Exclusive Territory for use in the Exclusive Territory.
In addition, subject to clause 13 and to each of the other terms and conditions
in this Agreement provided that there is no Actioned Material Breach on the part
of the Representative, Stargames grants to the Representative the exclusive
rights to manufacture Relevant Gaming Machines for sale to Casinos in the
Exclusive Territory, and, if applicable and if otherwise mutually agreed to, in
writing, also for sale by the Supplier to any of the Supplier’s customers in
other jurisdictions. For the avoidance of doubt, all of the rights referred to
in this clause 3.1(a) extend to any Relevant Gaming Machines that any Supplier
has developed or may in the future develop.

 

7

--------------------------------------------------------------------------------


 

(b)           The Representative may not assign or delegate any of its rights
under this clause 3 to any other party or entity unless that party or entity is
a Distributor, provided that any manufacturing rights granted to the
Representative shall not be assignable, sub-licensable or delegatable to any
other party, entity or person, including Distributor, except as may be permitted
by clause 13. If the Representative or a Distributor wants to lease a Relevant
Gaming Machine to a customer, the Parties shall first mutually agree, in
writing, on the terms of such leasing arrangement.

 

(c)           If the Representative or a Distributor wants to lease a Relevant
Gaming Machine for distribution in the Exclusive Territory, the Parties shall
first mutually agree, in writing, on the terms of such leasing arrangement.

 

(d)           The exclusive rights granted in this clause 3.1 are subject to:

 

(i)            agreements that Shuffle Master or Stargames have entered into or
are at an advanced state of negotiations in respect of the manufacture or
distribution of Products, as disclosed in schedule 4 but only for the term of
those agreements;

 

(ii)           if applicable, the rights previously granted by Stargames to
[***] in respect of the [***], that terminate 90 days from 21 February 2006; and

 

(iii)          with respect to manufacturing rights, the provisions of clause
13.

 

3.2          Distribution of Relevant Table Gaming Products

 

Subject to clauses 3.6 and 15.2, and to each of the other terms and conditions
in this Agreement, and further provided that there is no Actioned Material
Breach on the part of the Representative, Stargames (on its own behalf and on
behalf of each relevant Supplier) grants to the Representative the right to
purchase Relevant Table Gaming Products, at the Relevant Table Gaming Product
Distribution Prices, for distribution, sale and use only by Casinos in the
Exclusive Territory, and the exclusive rights to promote, sell and distribute
(either directly or through Distributors) Relevant Table Gaming Products on an
exclusive basis:

 

(a)           in the first year of the Term, only to Designated Clients for use
by Designated Clients and the Parties agree that there will be [***] relating to
the distribution of Relevant Table Gaming Products during the [***]; and

 

(b)           thereafter, for the remainder of the Term, to Casinos in the
Exclusive Territory for use in the Exclusive Territory, on terms to be
negotiated in good faith, including the Minimum Table Gaming Product Units as
required by clause 15.2(a);

 

(c)           The Relevant Table Gaming Product Distribution Prices as of the
date of this Agreement are set forth in Schedule 5. The Parties’ intent is that
at all times during the Term where commercially reasonable, and subject to
competitive factors in the Asian Market, that the Representative be able to
obtain a gross profit representing approximately [***] and the Supplier be able
to sell at the [***] that each normally achieves in comparable circumstances; or

 

(d)           if the Representative or a Distributor wants to lease a Relevant
Table Gaming Product, the Parties shall first mutually agree, in writing, on the
terms of such leasing arrangement.

 

3.3          Consideration of Possible Grant of Certain Non-Exclusive Rights

 

(a)           During the Term, if a Casino (other than a Designated Client)
located outside the Exclusive Territory approaches the Representative for the
supply of Relevant Gaming Machines, Stargames and the Representative will
negotiate in good faith on a case-by-case basis, (with Stargames’ refusal being
permitted where it considers in its sole and final discretion that to permit the
Representative to do so would be against either Stargames’ or Shuffle Master’s
commercial interests, or

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

8

--------------------------------------------------------------------------------


 

where to do so, would trigger the provisions of clauses 22.2(c), 22.2(d),
22.2(e) or 22.2(f)), whether the Representative should distribute and sell
Relevant Gaming Machines to that Casino, and if so, the terms and conditions of
any such sales.

 

(b)           During the Term, if a Casino (other than a Designated Client)
located outside the Exclusive Territory approaches the Representative for the
supply of Relevant Table Gaming Products, Stargames and the Representative will
negotiate in good faith on a case-by-case basis, (with Stargames’ refusal being
permitted where it considers, in its sole and final discretion, that to permit
the Representative to do so would be against its commercial interests, or where
to do so, would trigger the provisions of clauses 22.2(c), 22.2(d), 22.2(e) or
22.2(f)), whether the Representative should distribute and sell the Relevant
Table Gaming Products to that Casino, and if so, the terms and conditions of any
such sales.

 

(c)           For the avoidance of doubt and subject to the provisions of clause
5, the Representative agrees not to sell any Relevant Gaming Machines and/or
Relevant Table Gaming Products to any person outside the Exclusive Territory who
is not a Designated Client, unless the express written consent of Stargames is
first obtained, which consent may be withheld or delayed in Stargames’ sole and
final discretion in the circumstances described in clauses 3.3(a) and 3.3(b).

 

3.4          Licence

 

Subject to each of the terms and conditions in this Agreement, and further
provided that there is no Actioned Material Breach on the part of the
Representative, Stargames (on its own behalf and on behalf of each Supplier)
grants to the Representative a [***] licence for the Term to use, adapt, alter
and modify the Technology and any Improvements that belong to any Supplier
(whether or not developed by the Supplier or any of its agents, contractors or
otherwise) for the purposes of enabling the Representative to design,
manufacture, deliver, modify and/or install Relevant Gaming Machines in the
Exclusive Territory, provided however, that any alteration or modification of
any such Technology or Improvements shall first require, prior to being used in
a Relevant Gaming Machine that is to be delivered or installed by the
Representative, the written consent of Stargames, which consent shall not be
unreasonably withheld, particularly where the relevant alteration or
modification does not adversely affect the performance of the Products nor the
ability to gain or maintain any registered intellectual property rights in
respect of those Products. Upon the commencement of the Joint Ownership Period,
any alterations or modifications to the Technology will only be able to be made
by Representative in the R & D Centre and in accordance with the requirements of
the R & D Centre Agreement.

 

3.5          Retail Prices

 

The Representative shall have the right to determine the Retail Prices of the
Products and Services at its sole discretion provided always that the Retail
Prices that are determined by the Representative from time to time shall be
normal commercial and arms length selling prices, and shall be established in
good faith by the Representative.

 

3.6          Agency

 

(a)           The Parties acknowledge that Stargames may appoint [***] as its
direct distributor for a period not exceeding one year from the Commencement
Date (“Initial Period”) in respect of the distribution and sale of:

 

(i)            Relevant Gaming Machines and Relevant Table Gaming Products in
the [***]; and

 

(ii)           if [***] is so appointed, the Parties will agree to reduce the
[***] based on Stargames’ [***] which have been used as the basis for
determining the [***].

 

(b)           The Parties agree to investigate options to enable [***] to be
appointed as a sub-distributor of the Representative rather than as a
distributor of Stargames

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

9

--------------------------------------------------------------------------------


 

(including by way of an assignment of any existing distribution agreement)
provided that the economic impact of such an appointment on the Parties will be
nil. For the avoidance of doubt:

 

(i)            during the Initial Period, any commission or fees (whether by way
of cash, discount, rebate, free units or otherwise) paid to [***] as a
sub-distributor of the Representative shall be borne by Stargames;

 

(ii)           during the Initial Period, the Representative will not receive
any [***] in respect of the [***] if [***] is appointed as a sub-distributor in
the [***]; and

 

(iii)          after the Initial Period, in case the Representative continues to
engage [***] as its Distributor, any commissions or fees (whether by way of
cash, discount, rebate, free units or otherwise) paid to [***] as Distributor of
the Representative shall be borne by the Representative.

 

3.7          Reserved Rights

 

All rights to the Products not expressly granted to the Representative in this
Agreement or in any other written agreement executed concurrently or hereafter
by Shuffle Master, Stargames or the Supplier with the Representative shall be
fully reserved and retained by the applicable Supplier in its sole and final
discretion.

 

4              Servicing of Products

 

4.1          Right to service

 

The Representative shall, at its sole cost and subject to clause 4.2
responsibility, provide services related to all Relevant Gaming Machines and
Relevant Table Gaming Products sold by it in the Exclusive Territory (which such
services include but are not limited to maintenance services, training services,
installation services and customisation services), and shall be solely entitled
to any service fees received from such customers.

 

4.2          Second level support

 

(a)           With respect to any Products manufactured by a Supplier, at the
reasonable request of the Representative, Stargames shall procure each Supplier
to provide second level maintenance and support services to customers in the
Exclusive Territory, within 10 days from any written notification issued by the
Representative requesting such services and such second level maintenance and
support services shall include, without limitation, the actual remedial action
taken and/or correction made on the Products.

 

(b)           The cost of such second level maintenance and support services
shall be borne by the Supplier where:

 

(i)            the Product has been manufactured by the Supplier; and

 

(ii)           the maintenance and support is required to correct an inherent
defect in a Relevant Gaming Machine or Relevant Table Gaming Product that
requires the Supplier’s involvement to remedy.

 

In all other cases, the costs of any servicing, support and remedying any
Product problems or defects shall be at the Representative’s sole cost.

 

4.3          Acquisition of Spare Parts

 

During the Term, and subject to each of the terms and conditions in this
Agreement, and further provided that there is no Actioned Material Breach on the
part of the Representative, the Representative will be entitled to acquire Spare
Parts at [***] on the then retail price offered by the Supplier to comparable
customers at the time the Representative places an order for those Spare Parts
and in sufficient volumes to enable the Representative, to maintain and service
the Products.

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

10

--------------------------------------------------------------------------------


 

5              Exclusivity and Non-Competition

 

5.1          Exclusivity of Representative

 

Subject to clause 5.2 and to each of the other terms and conditions in this
Agreement and further provided that there is no Actioned Material Breach on the
part of the Representative, during the Term, Stargames undertakes that, except
through the Representative, it will not, and will ensure that no Supplier nor
any of its or any Supplier’s other distributors or agents will:

 

(a)           either solely or jointly with or on behalf of any other person
directly or indirectly promote, sell, provide, offer for sale or distribute any
Products or Services to persons in the Exclusive Territory or procure, solicit
or accept any purchase order for any Products or Services from any persons in
the Exclusive Territory;

 

(b)           exercise or appoint any other third party as reseller, distributor
or agent (whether on an exclusive basis or not) of similar rights or functions
as conferred on the Representative under this Agreement in respect of the
Products or Services being offered to persons in the Exclusive Territory;

 

(c)           promote, distribute or sell the Products and/or Services to, or
accept any purchase order for any Products or Services from, any persons outside
the Exclusive Territory, where any Supplier (or any of the Supplier’s other
distributors or agents) has actual knowledge, or a reasonable person in that
entity’s circumstances would, (without any duty of inquiry or diligence, except
in the circumstance where such entity actually suspects, or a reasonable person
in such entity’s circumstances would actually suspect (without any duty of
inquiry or diligence) that the person intends to resell, lease, licence or
otherwise part with the possession of the relevant Products and/or Services to
any Casino in the Exclusive Territory), consider it more probable than not, at
the time of the relevant sale, that the person will resell, lease, licence or
otherwise part with the possession of the relevant Products and/or Services to
any Casino in the Exclusive Territory,

 

5.2          Exceptions

 

Nothing in clause 5.1 prevents the Supplier:

 

(a)           from distributing Relevant Table Gaming Products during the [***]
of the Term as contemplated in clause 3.2;

 

(b)           appointing [***] as a distributor as contemplated in clause 3.6;
or

 

(c)           selling, promoting, licensing or distributing Products, in its
sole and final discretion, outside of the Exclusive Territory, provided that the
Supplier is not in breach of clause 5.1.

 

5.3          Representative’s remedy

 

If it is agreed by the Parties that a Supplier may sell direct to persons in the
Exclusive Territory, Stargames will procure that that Supplier will pay the
Representative:

 

(a)           a [***] earned by it on the sale of the Relevant Gaming Machine
and [***] earned by the Supplier shall be [***] in accordance with clause 14.3;
and

 

(b)           an amount that is equivalent to [***] that the Representative
would have received on the sale of any Relevant Table Gaming Products and an
[***] that apply in that year pursuant to clause 15.2.

 

5.4          Referral of Customers

 

Subject to clause 5.3 and to each of the other terms and conditions in this
Agreement, and further provided that there is no Actioned Material Breach on the
part of the Representative, and further subject to the rights of Stargames to
have the Relevant Table

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

11

--------------------------------------------------------------------------------


 

Gaming Products distributed by the Supplier within the Exclusive Territory in
the [***] of the Term as referred to in clause 3.2, during the Term Stargames
shall procure that each Supplier shall refer all customers or potential
customers of, and any query that they or any Supplier receives regarding the
purchase of, any Products or Services in the Exclusive Territory that comes to
their attention to the Representative for handling.

 

5.5          Adjustments as a consequence of certain Supplier sales outside the
Exclusive Territory

 

If any Supplier or any distributor or agent of any Supplier is in breach of
clauses 5.1(a) or 5.1(b) or if any Supplier or any distributor, agent or
customer of any Supplier, within three (3) years of its purchase, sells or
resells Relevant Gaming Machines to any person outside the Exclusive Territory
which are subsequently transferred into the Exclusive Territory in violation of
clause 5.1(c), Stargames will pay, as the Representative’s sole remedy, to the
Representative:

 

(a)           in respect of the Relevant Gaming Machine, [***] that would have
been earned by the Representative or [***] earned by the Supplier on the sale,
(excluding fees, commissions or price discounts paid or allowed to any
distributor or agent (as the case may be) by the Supplier) and the [***] earned
by the Supplier or which would have been earned by the Supplier if the
Representative had made the sale shall be [***] in accordance with clause 14.3;
and

 

(b)           in respect of a Relevant Table Gaming Product, an amount
representing [***] of the Relevant Table Gaming Product.

 

5.6          Sales Outside the Territory

 

Nothing contained in this Agreement shall in any way prohibit, prevent or hinder
a Supplier in its sole and absolute discretion, from selling, leasing or
distributing any Products outside the Exclusive Territory or to Casinos inside
the Exclusive Territory where the Products are intended for transportation and
installation, as soon as reasonably practicable, outside the Exclusive
Territory, at prices and in a manner that is solely determined, in its sole and
final discretion, by the Supplier.

 

5.7          Exclusive distribution of Products

 

Subject to clause 5.8, during the Term, the Representative will not, and will
ensure that none of its subsidiaries (including without limitation, Elixir Group
(Macau) Limited) will sell, promote, distribute, accept orders for, or market,
(or exercise or appoint any other person to do any of the foregoing) any
Competitive Products manufactured, developed, owned or being marketed by any
person, other than the Supplier to:

 

(a)           any person or Casino in the Exclusive Territory; or

 

(b)           any person or Casino outside the Exclusive Territory if either the
Representative or Melco or any subsidiary of the Representative or Melco or any
of its or their respective distributors or agents have actual knowledge, or a
reasonable person in their circumstances would (without any duty of inquiry or
diligence, except in the circumstance where such entity actually suspects, or a
reasonable person in that entity’s circumstances would actually suspect (without
any duty of inquiry or diligence) that the person intends to resell, lease,
licence or otherwise part with the possession of the relevant Competitive
Products and/or related Services to any Casino in the Exclusive Territory)
consider it more probable that not, at the time of the relevant sale, that the
person will resell, lease, license or otherwise part with possession of the
relevant Products to any person in the Exclusive Territory.

 

For the avoidance of doubt, Melco will not establish nor permit any of its
subsidiaries, nor any of its Group entities which it owns or controls, to
establish a business or subsidiary that competes with the Representative in the
distribution, selling or manufacturing of Gaming Machines and Table Gaming
Products.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

12

--------------------------------------------------------------------------------


 

5.8          Exceptions to exclusivity

 

Nothing in clause 5.7 prevents the Representative from:

 

(a)           During the twelve month period commencing on the Commencement Date
the Representative may sell Products manufactured, developed, owned or being
marketed by a person other than a Supplier only in order to honour any agreement
that is in existence and legally binding on it at the Commencement Date, as
disclosed in schedule 2, provided that from the date that is six months after
the Commencement Date, the Representative will pay [***] that it receives on any
such sale to Stargames and in respect of the sale of a Gaming Machine, [***] and
provided further that under the agreement with [***] the Representative shall
not at any time sell any Competitive Products manufactured by [***]

 

(b)           selling Gaming Machines that are not multi-player Gaming Machines,
developed and manufactured by [***]; or

 

(c)           selling, after 6 months’ prior written notice to Stargames, any
Gaming Machine based on a Game Concept that any Supplier is unable to reasonably
supply, with the same or substantially the same Game Concept and in the
quantities or with the material quality available to the Representative from
other suppliers, for so long as any Supplier is unable to reasonably supply such
a Gaming Machine.

 

5.9          Adjustments as a consequence of Representative’s sales outside the
Exclusive Territory

 

(a)           If, the Representative is in breach of clause 5.7, or if without
the prior, written, express consent of Stargames the Representative sells any
Relevant Gaming Machines or Table Gaming Products outside the Exclusive
Territory in violation of clause 5.7, the sole remedy of Stargames:

 

(i)            with respect to a Relevant Gaming Machine, shall be the payment
by the Representative of a [***] earned by the Representative or [***] which
would have been earned by Supplier; and

 

(ii)           with respect to a Relevant Table Gaming Product, shall be the
payment by the Representative of the [***] on sale of said Table Gaming Product
or [***] which would have been received by Supplier from its sale of said Table
Gaming Product.

 

(b)           If a customer of the Representative subsequently resells any
Relevant Gaming Machines or Table Gaming Products (unless such Product was sold
to said customer more than 3 years prior to such resale) outside the Exclusive
Territory in violation of clause 5.7, the sole remedy of Stargames:

 

(i)            with respect to a Relevant Gaming Machine,  shall be the payment
by the Representative of [***] which had been previously earned by the
Representative on the sale of said Relevant Gaming Machine to the customer; and

 

(ii)           with respect to a Relevant Table Gaming Product, shall be the
payment by the Representative of [***] of said Table Gaming Product which had
been sold by the Representative to said customer.

 

5.10        Stargames’ remedy

 

If it is expressly agreed in writing by the Parties that the Representative may
sell Relevant Gaming Machines or Relevant Table Gaming Products to persons
outside the Exclusive Territory, the obligations of the Representative to pay to
Stargames a royalty under clause 14 in respect of the Relevant Gaming Machines
sold or to pay for the Relevant Table Gaming Products under clause 15 will
extend to this sale.

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

13

--------------------------------------------------------------------------------


 

5.11        Termination by [***]

 

(a)           [***], the Parties will co-operate to attempt to ensure that the
Representative is able to sell [***] Gaming Machines under this Agreement, under
the same conditions, limitations, [***] as set forth in clause 5.8(a) as applies
to [***] Gaming Machines.

 

(b)           If the Parties are able to arrange for the Representative to be
able to sell [***] Gaming Machines under this Agreement then from that time on,
the [***] Gaming Machines will be deemed for the purposes of this Agreement to
be “Relevant Gaming Machines” and to come within the meaning of that term in
clause 1.1.

 

(c)           Stargames will ensure that no Supplier enters into or alters any
arrangements with any other person that would permit [***] Gaming Machines to be
distributed or sold in the Exclusive Territory other than in the circumstances
contemplated in this clause 5.11.

 

6              Joint Co-operation

 

6.1          Right of refusal over new opportunities

 

The Parties agree that they will consult with each other on any merger or
acquisition or business development opportunities expressly intended to apply
solely to persons in the Exclusive Territory [***] in respect of Gaming Machines
or gaming technologies and provide the other with a first right of refusal to
match such opportunities on terms no less favourable to either Shuffle Master or
Stargames or the Representative (as applicable) as those of any such
opportunity.

 

6.2          Originating Party may pursue

 

Any Party may pursue any such opportunity without prejudice if the other Parties
decline to match the terms of that opportunity provided that the pursuit of such
opportunity by that Party will not constitute a breach by that Party of the
terms of this Agreement.

 

6.3          Related Party sales

 

The Parties agree that the purpose of this Agreement is to maximise the
profitability of the promotion, sale and distribution of the Products.
Accordingly, any Product sold by a Party to any member of that Party’s Group
will be sold on arms length commercial terms.

 

6.4          Access to information

 

Shuffle Master and Stargames each agree and confirm that during the Term it
will:

 

(a)           keep the Representative informed of any changes to Products and
Services (including but not limited to any revision of the specifications or
release of new models) or new Products or Services;

 

(b)           keep the Representative informed of any change to the Gaming
Machine Costs (in respect of Relevant Gaming Machines) and/or the Table Gaming
Product Prices (in respect of Relevant Table Gaming Products), provided that in
the case of any material changes to the specifications of the existing Products
and Services, any cessation of production or support of any existing Products
and Services, the Supplier shall give at least 60 days prior written notice to
the Representative informing the same;

 

(c)           reasonably consider any request by the Representative for Shuffle
Master or Stargames, as the case may be, to provide the Representative with
access to all of its and any of its Group’s Confidential Information (to the
extent not covered by clause 6.5) and personnel and answer any queries that the
Representative may have regarding the matters related to the Products, which
include but without limitation to, the design, delivery, installation, operation
and maintenance of the

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

14

--------------------------------------------------------------------------------


 

Products being undertaken anywhere by Shuffle Master or Stargames. In
determining whether to give its consent, Shuffle Master and Stargames will
consider the extent that the requested information is relevant and relates to
the business of the Representative; and

 

(d)           on request from the Representative permit the Representative to
reasonably audit (at its sole cost), no more than once every 12 months, the
Gaming Machine Costs and the Relevant Table Gaming Distribution Prices charged
to it by any Supplier.

 

6.5          Access to Technology and Improvements

 

(a)           Subject to each of the terms and conditions of this Agreement and
provided that there is no Actioned Material Breach on the part of the
Representative, Stargames will provide the Representative [***] with access to
and a right to use, adapt. alter and modify the Technology and to any
Improvements that belong to any Supplier (whether developed by the Supplier
itself or any of its agents, contractors or otherwise) including updates to the
existing Suppliers’ products and/or to the existing software and the PC3 and PC4
hardware platforms and new products, new software or hardware platforms
developed by any Supplier, as and when they are released by the relevant
Supplier. Until such time as the Joint Ownership Period commences, Stargames
agrees to reasonably assist the Representative in securing the necessary
resources to effectively establish and operate the R & D Centre on its own
account.

 

(b)           Stargames will ensure that no Supplier will exercise any rights
that it might have to prevent the Representative from having access to, using,
adapting, altering or modifying any Improvements that have been developed during
the Joint Ownership Period and that are jointly owned by the Representative and
a Supplier.

 

(c)           The Representative will provide Stargames [***] with access to and
a right to use, adapt, alter and modify any alteration or modification to any
Technology or any Supplier’s Improvements that were made by the Representative
in exercising the rights granted to it under clause 3.4.

 

(d)           The Representative will not exercise any rights that it might have
to prevent any Supplier from having access to, using, adapting, altering or
modifying any Improvements that have been developed during the Joint Ownership
Period and that are jointly owned by the Representative and a Supplier.

 

7              Obligations of the Representative

 

7.1          Representative’s Obligations

 

Subject to any rights previously granted by any Supplier to [***] in respect of
the [***] being consistent with clause 3.6, the Representative shall use its
best efforts to further the promotion, marketing and distribution of each of the
Products in each of the countries or to each Designated Client within the
Exclusive Territory. Without limiting the generality of the foregoing, the
Representative shall have each of the following obligations with respect to
marketing and distribution of each of the Products:

 

(a)           to promote, market and distribute each of the Products strictly
limited to (unless otherwise expressly agreed to in a prior writing signed by
both parties) in each country of and to each Designated Client within the
Exclusive Territory;

 

(b)           to participate actively in sales or merchandising programs
prepared by Supplier that are appropriate for the Exclusive Territory and to
promote and demonstrate the Products in all major fairs and exhibitions in the
Exclusive Territory and to develop and implement distribution programs for the
promotion of the Products, at a minimum, to promote, show and demonstrate
Products during the most

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

15

--------------------------------------------------------------------------------


 

important trade shows in the Exclusive Territory. The Representative is solely
responsible for costs of such shows including but not limited to transportation
and importation costs;

 

(c)           to respond as promptly as is reasonable in the circumstances to
all inquiries from customers, including complaints, to process all orders and to
effect or request the Supplier to effect all shipments of Products;

 

(d)           to investigate diligently all leads, which it considers to be
worthwhile, with respect to potential customers referred to it by the Supplier;

 

(e)           to keep the Supplier fully informed of all inquiries and orders
received by the Representative from customers located outside the Exclusive
Territory on a timely basis;

 

(f)            to provide the Supplier not later than thirty (30) days from the
end of each calendar month with a report of its marketing, distribution, service
and installation activities with respect to the Products sold or leased in the
Exclusive Territory during such month, which report shall be in such form and in
such detail as the Supplier may reasonably require;

 

(g)           to notify the Supplier of all installations including customer’s
name and installation address as soon as possible but in any event within thirty
(30) days of such installations;

 

(h)           to use its best efforts (as may be reasonable in the
circumstances) to obtain and maintain in good standing, at the Representative’s
sole expense, all necessary licenses to allow the Representative to market,
sell, store and distribute the Products in each country of the Exclusive
Territory and to each country in which any Designated Client is located provided
that if the Representative is not able to obtain or maintain a necessary licence
in any such country, the Representative may request that that country or
Designated Client be removed from the Exclusive Territory and if this occurs
during the [***] of the Term, the Parties will negotiate in good faith an
appropriate [***] having regard to such factors as any additional cost to
Stargames in supplying that country directly:

 

(i)            upon the Supplier’s request, to obtain copies of all gaming
licenses possessed by any customer to whom the Representative sells a Product;

 

(j)            to notify the Supplier of any apparent infringement of the
Supplier’s Intellectual Property rights related to the Products. The Supplier
maintains the exclusive right to prosecute any infringement of its Intellectual
Property, which right the Supplier shall exercise or elect not to exercise at
its sole and final discretion, but, in connection therewith, the Supplier shall
reasonably consult with the Representative;

 

(k)           to refrain from making any false or misleading representations or
statements about any Supplier or any of the Products;

 

(l)            to adhere to all legal requirements with respect to its
activities pursuant to the rights granted to it under this Agreement.
 Directors, officers, or employees of the Representative or of any member of the
Representative’s Group shall not, directly or indirectly, offer, promise or pay
any bribes or other improper payments for the purposes of promoting the Products
to any individual, corporation, government official or agency, or other entity.
No gift, benefit or contribution in any way related to the Parties or the sale
of the Products shall be made to political or public officials or candidates for
public office or to political organisations, regardless of whether such
contributions are permitted by local laws;

 

(m)          to abide by all of Stargames’ policies and standards regarding
conflicts of interest and ethics as may be communicated to the Representative by
Stargames from time to time (the receipt of the policies and standards in force
on the date of this

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

16

--------------------------------------------------------------------------------


 

Agreement is hereby acknowledged by the Representative), such policies and
standards being incorporated herein by written notification.  The terms of the
policies and standards will not imply or impose any interference with the lawful
commercial use of the Products;

 

(n)           both prior to and at any time after the execution of this
Agreement, to promptly respond to the Compliance Committees of Stargames or
Shuffle Master as either may reasonably request information related to the
Distributor (including its officers, directors, and controlling shareholders),
financial condition, litigation, indictments, criminal proceedings, and the like
in which they are or may have been involved, if any, in order to determine that
the information does not disclose any fact which would jeopardise, in any
manner, any gaming licence, permit or approval held by Stargames, Shuffle Master
or any of its Group entities with any gaming regulators;

 

(o)           ensuring that the details of the financial arrangements with the
Supplier are kept strictly confidential and are not disclosed to any of the
Supplier’s customers or competitors;

 

(p)           providing the Supplier with full access to the Representative’s
data and technical and other information that relates to sales made by the
Representative of the entire Product range in the Exclusive Territory, which
information shall be kept current by the Representative at the Representative’s
cost throughout the Term, and to the extent that it is and continues to be
confidential shall be Confidential Information of the Representative;

 

(q)           keeping the Supplier informed of any changes made by the
Representative to the technical or content specifications of any existing
Product;

 

(r)            obtaining all approvals required for all Products solely
developed by the Representative at the Representative’s sole cost;

 

(s)           contributing to [***] in obtaining all approvals in a country in
the Exclusive Territory that are necessary to enable the Products solely
developed by the Supplier to be sold and distributed in that country provided
that such approval is not also required in a jurisdiction outside the Exclusive
Territory in which the Supplier operates;

 

(t)            ensuring that no written communication is initiated with any
owner, operator or management company of a Casino outside the Exclusive
Territory regarding the sale of Products unless Stargames is copied on that
correspondence and invited on reasonable notice to be present at any meeting
(whether conducted in person or by means of any telecommunication facility); and

 

(u)           diligently providing Stargames with all leads of which it is aware
and which it considers to be worthwhile, with respect to potential customers
outside the Exclusive Territory to be referred to Stargames.

 

8              Obligations of each Supplier

 

8.1          Supplier’s Obligations

 

Subject to each of the terms and conditions of this Agreement and further
provided that there is no Actioned Material Breach on the part of the
Representative, Stargames shall be responsible for procuring that each Supplier
provides all reasonable assistance, relevant to the Exclusive Territory, but at
no out-of-pocket cost to any Supplier (except as where provided for below),
requested by the Representative, which assistance must be provided in a
professional and timely manner as follows:

 

(a)           contributing to [***] in obtaining all approvals in a country in
the Exclusive Territory that are necessary to enable the Products solely
developed by a Supplier to be sold and distributed in that country provided that
such approval is

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

17

--------------------------------------------------------------------------------


 

not also required in a jurisdiction outside of the Exclusive Territory in which
the Supplier operates in which case such approval shall be at the Suppliers sole
cost;

 

(b)           abiding by all policies and standards of the Representative
regarding conflicts of interest and ethics as may be communicated in writing to
Stargames by the Representative from time to time such policies and standards
being incorporated herein by written notification. The terms of the policies and
standards will not imply or impose any interference with the lawful commercial
use of the Products;

 

(c)           providing, at the [***] of each Product intended for sale in the
Exclusive Territory for display in the showroom which the Representative is
planning to open, at the Representative’s sole cost, in Macau;

 

(d)           the provision of reasonably adequate training to employees of the
Representative so as to reasonably enable them to be able to understand the
functionalities and/or components of the Products and Services and the correct
operation and/or maintenance of the same to the extent relevant to the Exclusive
Territory;

 

(e)           the preparation and provision, at Supplier’s sole cost, to the
Representative of artwork for relevant marketing materials, to be produced at
the Representative’s sole cost and the Representative shall have absolute
discretion to determine whether to adopt the same or not;

 

(f)            providing the Representative with full access to each Supplier’s
data and technical and other information relating to the entire Product range to
the extent relevant to the Exclusive Territory, which shall be kept current by
the Supplier [***] throughout the Term, and to the extent that it is and
continues to be confidential shall be Confidential Information of the Supplier;

 

(g)           keeping the Representative informed of new Product releases and
any changes to the technical or content specifications of any existing Product

 

(h)           diligently providing the Representative with all leads of which it
is aware and which it considers to be worthwhile, with respect to potential
customers in the Exclusive Territory to be referred to the Representative;

 

(i)            supplying the Products for the Exclusive Territory on a timely
basis and in particular, but subject to every other applicable term or provision
of this Agreement, including without limitation, clause 12, using all reasonable
endeavours to accept every order placed by the Representative (which for the
avoidance of doubt will not include [***] except if the relevant Supplier and
the Representative mutually agree that there is a valid commercial reason);

 

(j)            providing the Representative with not less than 30 days’ prior
written notice of any change that is proposed to come into effect in respect of
the Gaming Machine Cost or the Relevant Table Gaming Product Distribution Price,
to the extent that the same relates to the Exclusive Territory;

 

(k)           ensuring that the prices at which it supplies Products and Spare
Parts to the Representative for the Exclusive Territory is [***] to the
Representative than the prices at which it supplies Products and Spare Parts to
any comparable distributor, which orders the same or a substantially similar
quantity of comparable Products or Spare Parts;

 

(l)            maintaining its existing (or substantially similar) Product range
(both in terms of equipment and content) and in particular with respect to
Relevant Gaming Machines (both multi-terminal and single player Gaming Machines)
and Relevant Table Gaming Products that are suitable and approved for the Asian
market, provided however that Stargames shall have the right to discontinue any
specific Product in its sole and final discretion, after the [***] of the
Commencement Date and if Stargames decides to do so:

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

18

--------------------------------------------------------------------------------


 

(i)            it must provide the Representative with not less than 60 days’
prior written notice of its intention to discontinue that specific Product;

 

(ii)           Stargames and the Representative shall enter into good faith
negotiations with regard to the continuation of the supply of sufficient
quantities of Spare Parts for that Product and/or any second level support from
Stargames as contemplated in clause 4.2 as are necessary to enable the
Representative to continue to service all of its customers that have acquired
that specific Product;

 

(m)          maintaining the operational protocols and other platforms and
technology (or substantially similar versions) on which the Products operate
that are consistent (or substantially consistent) with earlier models;

 

(n)           informing the Representative of its manufacturing capability and
in particular, regularly providing the Representative with estimates of the
duration of time required to meet all potential and accepted Product orders;

 

(o)           ensuring that the details of the [***] with the Representative are
kept strictly confidential and are not disclosed to any of the Representative’s
customers or competitors and are [***];

 

(p)           ensuring that no written communication is initiated with any
owner, operator or management company of a Casino in the Exclusive Territory
regarding the sale of Products unless the Representative is copied on that
correspondence and invited on reasonable notice to be present at any meeting
(whether conducted in person or by means of any telecommunication facility);

 

(q)           until such time as the Representative commences manufacturing
under clause 13 all of the Products required by it, ensuring that Stargames and
each other Supplier has the capability, in a reasonable manner, to supply those
Products so as to fulfil in a timely manner the Representative’s accepted orders
for the Products;

 

(r)            for the earlier of the Term or until such time as both the Joint
Ownership Period commences and the manufacturing agreement contemplated in
clause 13.4(b) has been entered into, each Supplier will continue as a material
obligation under this agreement to meet its obligations to the Representative
under clauses 3.4, 6.5;

 

(s)           for the earlier of the Term or until such time as the
manufacturing agreement contemplated in clause 13.4(b) has been entered into,
each Supplier will continue as a material obligation under this agreement to
meet its obligations to the Representative under clause 13.2; and

 

(t)            using reasonable efforts to obtain, but with respect to
regulatory issues at Stargames’ sole and final discretion and at Stargames’ sole
cost the necessary regulatory consents or approvals:

 

(i)            in relation to the co-investment and joint operation of the R & D
Centre between Stargames and Shuffle Master on the one hand and the
Representative on the other; and

 

(ii)           as contemplated under clause 13.4(c).

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

19

--------------------------------------------------------------------------------


 

9              Obligations of all Parties

 

9.1          Costs and Expenses

 

Unless otherwise stated in this Agreement or agreed by the Parties in writing,
the Parties acknowledge and agree that:

 

(a)           each Party shall bear its own costs and expenses and provide all
staff or labour for performing its obligations under this Agreement;

 

(b)           the respective representatives of the Parties shall meet at
regular intervals (whether in person or by telephone conference) to discuss the
market conditions and requirements for the Products and Services offered to
persons in the Exclusive Territory;

 

(c)           unless required by any applicable law or regulation, or by any
gaming regulatory authority, neither Stargames nor any Supplier shall make any
public announcement regarding any purchase order secured by the Representative
or details of work covered by such purchase order without the Representative’s
prior written approval (such approval not to be unreasonably withheld); and

 

(d)           each Party shall promptly inform the other if it comes to its
attention that the Products or Services may have infringed the Intellectual
Property Rights of any third party.

 

9.2          R & D Centre Agreement

 

Each of Shuffle Master, Stargames and the Representative shall continue to
negotiate in good faith with a view to finalising the terms of and executing the
R & D Centre Agreement as soon as practicable after the Commencement Date and in
any case on or before [***].

 

10           Warranties

 

10.1        Warranties of Stargames

 

Stargames represents and warrants to the Representative that:

 

(a)           it possesses the requisite authority to enter into and perform its
obligations under this Agreement and it has the full, free and unrestricted
rights to appoint, subject to each of the provisions of this Agreement, the
Representative as the sole and exclusive distributor and systems integrator of
Products in the Exclusive Territory for each Supplier under this Agreement and
that all the rights granted to the Representative under this Agreement will not
infringe any rights, claims or authorisations of any third party;

 

(b)           provided that Representative makes no changes or modifications
thereto (other than changes or modifications which have been authorised in
writing by a Supplier), and to the best knowledge of each Supplier, the Products
developed solely or manufactured by a Supplier, and the promotion, sale and
distribution of the same by the Representative and/or any of its Representatives
under the terms of this Agreement will not, in the Exclusive Territory, infringe
any Intellectual Property Rights or other proprietary rights of any third party;

 

(c)           no Supplier is a party to any legal action or proceedings
applicable to the Exclusive Territory concerning the Intellectual Property
Rights of any Supplier in the Products or any part thereof, which Intellectual
Property Rights are material to the sale, distribution, use or operation of a
Product or are material to enable it to perform its obligations under this
Agreement, and to the best knowledge of each Supplier, no such claim has been
made nor is there any such threatened action or proceedings;

 

(d)           to the best knowledge of each Supplier, the Intellectual Property
utilised or embedded in the Technology, in any Improvement that belongs to a
Supplier and the Products may be used by the Representative and its customers in
the Exclusive Territory free of any third party claims or interests, and without
limiting the generality of the foregoing, no Supplier has assigned or conveyed
any

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

20

--------------------------------------------------------------------------------


 

interest in any such Intellectual Property which may be inconsistent with the
rights granted under this Agreement;

 

(e)           save for the appointment of the Representative under this
Agreement and as contemplated under clause 3.6 and in Schedule 4, neither it nor
any Supplier has appointed any distributor or agent, whether in the Exclusive
Territory or elsewhere, to promote, sell or distribute the Products and Services
to any persons in the Exclusive Territory, which appointment shall remain in
effect as of the Commencement Date;

 

(f)            before signing this Agreement and at all times during the Term,
it obtained and maintains or will after the date of this Agreement obtain and
maintain all necessary licences, permissions, approvals and consents required to
enter into this Agreement and perform its obligations hereunder in the Exclusive
Territory;

 

(g)           neither the execution of this Agreement nor the performance by it
of its obligations under this Agreement will cause it to be in breach of any
agreement or undertaking to which it is a party or is subject;

 

(h)           no Supplier shall take any action or omission which jeopardizes or
puts at risk any of the Representative’s licenses or permits, and

 

10.2        Warranties of the Representative

 

The Representative represents and warrants to Stargames that:

 

(a)           it possesses the requisite authority to enter into and perform its
obligations under this Agreement and it has the full, free and unrestricted
rights to accept its appointment as the sole and exclusive distributor and
systems integrator of Products in the Exclusive Territory for each Supplier
under this Agreement, and that Representative’s exercise of its rights and
obligations under this Agreement will not infringe any rights, claims or
authorisations granted by the Representative to any third party;

 

(b)           before signing this Agreement and at all times during the Term, it
obtained and maintains, or will after the date of this Agreement obtain and
maintain, all necessary licences, permissions, approvals and consents required
for the purposes of this Agreement;

 

(c)           neither the execution of this Agreement nor the performance by it
of its obligations under this Agreement will cause it to be in breach of any
agreement or undertaking to which it is a party or is subject;

 

(d)           it has made full disclosure of all information within its
reasonable and actual knowledge which would be material to the decision of
Stargames to enter into this Agreement;

 

(e)           the information given by it or on its behalf to Stargames with
respect to this Agreement is true, complete and accurate in all material
respects and none of that information is misleading, whether by inclusion of
misleading information or omission of material information or both;

 

(f)            provided that the Supplier makes no changes or modifications
thereto (other than changes or modifications which have been authorised in
writing by the Representative), and to the best knowledge of the Representative,
the Products developed solely or manufactured by the Representative or which are
material to enable it to perform its obligations under this Agreement, and the
promotion, sale and distribution of the same by the Representative or any of its
Distributors under the terms of this Agreement will not, in the Exclusive
Territory, infringe any Intellectual Property Rights or other proprietary rights
of any third party;

 

(g)           the Representative is not a party to any legal action or
proceedings applicable to the Exclusive Territory concerning any of its
Intellectual Property Rights or any part thereof which are material to enable it
to perform its obligations under this

 

21

--------------------------------------------------------------------------------


 

Agreement and to the best knowledge of the Representative, no claim has been
made nor is there any such threatened action or proceedings;

 

(h)           the Representative shall take no action or omission which
knowingly or with reckless disregard jeopardizes or puts at risk, or a
reasonable person in the Representative’s circumstances would (without any duty
of inquiry or diligence) consider it more probable than not, will jeopardize or
put at risk, any of the Supplier’s licenses or permits;

 

(i)            the Representative will comply with all laws, statutes and
regulations applicable to it, including without limitation, all relevant
provisions of the United States Foreign Corrupt Practices Act;

 

(j)            for the Term, the Representative will continue as a material
obligation under this Agreement, to operate the business of distributing
Products as a core business activity, it being the intent of the Parties that
the maximum profitable sales will be achieved for the benefit of the Parties;
and

 

(k)           [***]

 

10.3        Status of warranties

 

All representations and warranties in this Agreement survive the execution,
delivery and termination of this Agreement and are repeated on each day during
the Term and are given with the intent that liability under those
representations and warranties will not be confined to breaches discovered prior
to the date of this Agreement.

 

11           Products warranty

 

11.1        Factory Warranty

 

All Products manufactured and supplied by each Supplier or manufactured by
Representative, shall carry a [***] warranty against faulty parts manufacture
and workmanship. Such warranty period shall commence following acknowledgement
of satisfactory installation from the end user.

 

11.2        Product Liability

 

The liability of each Supplier or the Representative in respect of any Product
manufactured by it, if any, for damages relating to any defective Products or
any breach of warranty or condition in relation to the Products will be limited
to the replacement of those defective Products.

 

11.3        Limited Warranty

 

The warranties set forth in this clause 11 are intended solely for the benefit
of the party for whom the Product is manufactured (“Buyer”). All claims
hereunder shall be made by the Buyer and may not be made by Buyer’s customers.
The limited warranties set forth above are in lieu of all other warranties,
express or implied, by statute or otherwise, all of which are, to the extent
permitted by law, hereby disclaimed and excluded by the party manufacturing the
Product (“Manufacturer”), including without limitation any warranty of
merchantability or fitness for a particular purpose or use and all obligations
or liabilities on the part of the Manufacturer for damages arising out of or in
connection with the use, repair or performance of the Products.

 

11.4        Excluded Claims

 

The Manufacturer shall have no obligation under any warranty in the event that:

 

(a)           repair or replacement of any Products shall have been required by
normal wear and tear or necessitated in whole or in part by events attributable
to force majeure or the negligence of the Buyer or its customers;

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

22

--------------------------------------------------------------------------------


 

(b)           the Product shall have been modified in any manner without prior
written consent of the Manufacturer;

 

(c)           the Product shall not have been maintained or used in accordance
with the Manufacturer’s or Supplier’s applicable operating and/or maintenance
manuals, whether by the Buyer or its customer;

 

(d)           claims are made for shuffling Products and the customer of the
Buyer has not used cards approved by the Manufacturer or the Supplier; or

 

(e)           damages or defects resulting from improper handling and/or
non-usage of the original packing and the applicable packing instruction.

 

11.5        Limitation of Liabilities

 

(a)           Save and except for the agreed remedies as stated in clauses 5.5
and 5.9, in no event shall a party (the “Defaulting Party”), its directors,
employees or agents be liable for any indirect or consequential loss, damage,
cost or expense of any kind whatever and however caused whether arising under
contract, tort (including negligence) or statute including but without
limitation to loss of production, loss of or corruption to data, loss of profits
or contracts, loss of operational time and/ or loss of goodwill or anticipated
savings (collectively “Consequential Loss”), suffered or incurred by the other
party or the other party’s customers (even if the Defaulting Party shall have
been advised of the possibility of such potential loss or damage) arising from
performance or non-performance of the Product or breach of any warranties,
representations or terms or conditions under this Agreement provided that the
exclusion of Consequential Loss in this clause shall not be applied if the
breach relates to an unlawful termination of this Agreement by the Defaulting
Party.

 

(b)           Nothing in this Agreement shall exclude or limit liability for
death or personal injury resulting from the negligence of any of the parties or
its employees while acting in the course of their employment.

 

12           Orders and deliveries

 

12.1        Order Forms

 

Unless otherwise agreed in writing by the Parties:

 

(a)           all orders for the Products and Services by the Representative
shall be in writing using the format prescribed by the Supplier (the “Order
Form(s)”) and shall be communicated to the Supplier by facsimile or email;

 

(b)           the Order Forms shall contain details of the descriptions and
quantities of the Products, scope of works of the Services, time line required
for delivery and the designated port of delivery, but each Order Form shall
indicate that delivery is EX WORKS (as defined in clause 12.2), Supplier’s
manufacturing facility;

 

(c)           each Order Form from the Representative is subject to acceptance
in writing by Supplier at its principal office in Milperra, Australia, which
acceptance shall be delivered by registered mail, e-mail or facsimile. Each
Order Form shall be deemed to be an offer by the Representative to purchase
Products pursuant to the terms of this Agreement and, when accepted by the
Supplier as hereinabove provided, shall give rise to a contract under the terms
of this Agreement to the exclusion of any additional or contrary terms set forth
in the Representative’s Order Form or any other document not signed by the
parties; and

 

(d)           time shall be of the essence in respect of the required delivery
time set out in each accepted Order Form (which delivery time shall not be less
than the minimum delivery time agreed in advance by the Parties) and the
Representative shall be entitled to demand from Stargames, as its sole remedy,
[***] under the

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

23

--------------------------------------------------------------------------------


 

relevant accepted Order Form from the date the relevant Products are due for
delivery until the date of shipment of the same provided that the Supplier shall
not be liable to pay such [***] for any delay in delivery of any Products due to
a cause for such delay that is beyond its reasonable control.

 

12.2        Deliveries

 

All deliveries of Products shall be EX WORKS Supplier’s manufacturing facility.
For the purposes of this Agreement, EX WORKS shall be construed in accordance
with INCOTERMS 2000 of the International Chamber of Commerce (save that
notwithstanding that definition the Supplier shall be responsible for organising
the transport of the Products, including insurance costs, but all at the
Representative’s cost and for the Representative’s account. The Supplier shall
be responsible for organising shipment and shall have no further responsibility
for the Products and all risk of damage, loss or delay in the Products shall
pass to the Representative upon their delivery, at the EX WORKS manufacturing
facility by the common carrier selected by the Supplier, which shall be for the
Representative’s account. Legal ownership and title to a Product shall pass to
the Representative upon shipment of the Product, but the Supplier shall retain a
security interest in the Product until the Representative shall have paid the
Product’s purchase price in full (including transportation and insurance costs
to the location nominated by the Representative) and in connection therewith
Stargames reserves the right whilst any delinquency in payment is continuing to
require the Representative to execute any documents to legally validate, create
or perfect a Supplier’s security interest. The Representative is obliged to
state the retention of title in its books. The Supplier shall procure that the
common carrier ensures that all Products are fully insured by the common carrier
from the EX WORKS manufacturing facility. In the event of an extended delivery
time, the Supplier shall notify the Representative of the delay as soon as
practicable and in any event within 2 weeks of receiving the order. The
Representative shall be responsible for all import/export taxes and costs. The
Supplier reserves all rights with respect to shipped or delivered Products
permitted by applicable law including, without limitation, the rights of
rescission, repossession, resale and stoppage in transit until the full amount
due from the Representative has been paid.

 

12.3        [***] Adjustment

 

For the avoidance of doubt, whilst all transportation and insurance costs and
import and export duties and import and export taxes are for the
Representative’s account, they nonetheless constitute a [***].

 

12.4        Accepted Order Forms

 

An accepted Order Form shall become binding and shall not be subject to
cancellation or change by the Representative, either in whole or in part, unless
the request for cancellation or change is made in writing not less than 21 days
prior to the expected shipment date stated in that Order Form. The Supplier
shall deliver the Products to the shipping port or flight terminal of the
manufacturing place of the Products on or before the shipping date set out in
the Order Form, all consistent with the above EX WORKS delivery terms.

 

12.5        Products manufactured in Australia

 

All Products sold to the Representative which are manufactured or shipped from
Australia shall be exported from Australia [***] of such Products; if this does
not occur as a consequence of any action taken by the Representative or omission
on the part of the Representative intended or which is reasonably foreseeable to
delay the export of such Products, the Representative shall pay all GST which is
or becomes due on such Products.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

24

--------------------------------------------------------------------------------


 

12.6        Stargames’ rights

 

Notwithstanding the foregoing, Stargames may refuse to accept any purchase
orders or cancel or delay shipment of any order for Products previously accepted
by Stargames if:

 

(a)           the Representative is overdue in its payments to Stargames;

 

(b)           the Representative is deemed to be insolvent, has an administrator
or liquidator appointed, or is otherwise unable to pay its debts;

 

(c)           the Representative is in breach of any material provision of this
Agreement;

 

(d)           the Representative does not meet, at the time of each order,
Stargames’ or any Associated Companies’ credit worthiness policies or review;

 

(e)           Stargames believes (acting reasonably and in good faith), but in
its sole and final discretion, it is at risk of not being timely paid in full by
the Representative for any Products,

 

provided that if the refusal is based on any of the grounds set out in
sub-clauses (d) or (e) of this clause 12.6, Stargames shall provide details of
such grounds and the basis of such belief in writing at the time that it
notifies the Representative of the refusal of the relevant order and shall
consider in good faith, but in its sole and final discretion, any response
provided by the Representative.

 

12.7        Advance payment or credit

 

Notwithstanding the foregoing, Stargames shall have the right in its sole and
final discretion, to require either payment in advance or an irrevocable letter
of credit or bank guaranty for any Product ordered, and before said Product is
supplied, if Stargames reasonably believes it is at risk of not being promptly
paid in full by the Representative. In connection therewith, Stargames agrees to
give reasonable written notice to the Representative of Stargames’ belief (which
shall contain details of the basis of its belief) and will consider in good
faith, but in its sole and final discretion, any response provided by the
Representative.

 

13           Manufacture of Relevant Gaming Machines

 

13.1        Stargames to initially manufacture Relevant Gaming Machines

 

Until such time as the Representative has built or acquired a manufacturing
plant which satisfies each of the conditions, obligations, limitations and/or
requirements of clause 13.4, Stargames and/or another Supplier will supply to
and manufacture or procure the manufacturing of Relevant Gaming Machines for
sale by the Representative. Each such Relevant Gaming Machine [***] the Gaming
Machine Cost.

 

13.2        Representative to be able to monitor manufacturing

 

Stargames will ensure that at all times that it is manufacturing Relevant Gaming
Machines for supply to and sale by the Representative, the Representative will
have reasonable access at its cost (provided that no Supplier will charge the
Representative a fee for providing the Representative with such reasonable
access),to all of the necessary technical and other staff of Stargames and/or
any Supplier to enable it to reasonably monitor all material aspects of the
manufacturing of those Relevant Gaming Machines reasonably sufficient to enable
it to build a manufacturing plant.

 

13.3        No Obligation

 

Notwithstanding any other clause of this Agreement that refers to the
manufacturing arrangements, the Representative is not obliged to manufacture any
Product until suitable arrangements have been agreed by both Stargames and the
Representative, and until such time, each Supplier shall continue to have the
exclusive right to

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

25

--------------------------------------------------------------------------------


 

manufacture its Products and the Representative shall have no manufacturing
rights to the Products.

 

13.4        Representative’s ability to commence manufacturing

 

The Representative intends at a future point in time to build or acquire a
manufacturing plant [***] that will manufacture Gaming Machines. The
Representative will keep Stargames fully informed about the construction or
acquisition of the manufacturing plant. Subject to:

 

(a)           to Stargames’ reasonable satisfaction, the manufacturing plant
becoming fully operational and capable of manufacturing sufficient quantities of
Relevant Gaming Machines at a competitive cost and of appropriate quality (in
accordance with pre-determined specifications set out in any separate
manufacturing agreement entered into by the Parties);

 

(b)           the Representative and Stargames entering into a written
manufacturing agreement consistent with the applicable terms of this Agreement;

 

(c)           all necessary regulatory consents being obtained;

 

(d)           the manufacturing relationship between the Representative and
Stargames not causing any jeopardy or risk to any gaming License or approval
held (at any time) by any Supplier;

 

(e)           Stargames or Shuffle Master (as the case may be) having completed
such additional due diligence on the Representative as it elects;

 

(f)            the Representative having fully cooperated with any regulatory
due diligence needed to be done by Stargames or Shuffle Master (as the case may
be) for regulatory compliance; and

 

(g)           the Representative not being in material breach of this Agreement:

 

(i)            the Representative will manufacture [***] intended for Casinos in
the Exclusive Territory at that manufacturing plant;

 

(ii)           subject to any existing legal obligations of Stargames and
Stargames not being put in breach of any existing legal obligations, Stargames
will [***] intended for persons in the Exclusive Territory that it has in place
in the Asian region and will appoint the Representative [***] for persons in the
Exclusive Territory; and

 

(iii)          thereafter, the Parties will negotiate in good faith regarding
the appointment of the Representative if appropriate [***]. Before making this
appointment, Supplier will need to be reasonably satisfied, in its sole and
final discretion, that, among other things, the plant is capable of
manufacturing sufficient quantities of Relevant Gaming Machines at a competitive
cost and of appropriate quality and in a manner so as to timely deliver same as
Stargames require and as Stargames is currently doing.

 

13.5        Ownership of Manufacturing Plant

 

The parties recognise that the manufacturing plant may not be wholly owned by
the Representative and that the manufacturing plant may be co-owned with third
parties, but the Representative will always have control and majority equity
interests in the ownership of the manufacturing plant. This provision shall not
be deemed to modify or reduce any of the Representative’s obligations respecting
the manufacturing of Gaming Machines.

 

13.6        Limitation on Representative’s ability to manufacture

 

Without the prior written express consent of Stargames, the Representative will
not manufacture any Gaming Machines or Table Gaming Products (other than
Relevant

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

26

--------------------------------------------------------------------------------


 

Gaming Machines or Relevant Table Gaming Products) either for its own account or
for any other Gaming Machine or Table Gaming Product supplier in the
manufacturing plant as contemplated in clause 13.3, nor will Representative,
without the prior written consent of Stargames, assist any other entity in doing
any of the activities which it is not permitted by this clause 13.6 to do.

 

13.7        Products warranty

 

Subject to clause 13.3 above:

 

(a)           all Relevant Gaming Machines manufactured by the Representative in
its manufacturing plant shall carry a return to factory warranty against faulty
parts, manufacture and workmanship. The length and starting date of such
warranty period shall be agreed by the parties prior to the Representative
commencing to manufacture any Relevant Gaming Machines.

 

(b)           The liability of the Representative, if any, for damages relating
to any allegedly defective Gaming Machines manufactured by the Representative or
any breach of warranty or condition in relation to the Gaming Machines
manufactured by the Representative will be limited to replacement of the Gaming
Machines or the refund of the actual price paid for such Gaming Machines.

 

13.8        Manufacture of Relevant Table Gaming Products

 

If during the Term the Representative desires to also manufacture the Relevant
Table Gaming Products it will notify Stargames of this intention and upon doing
so the Representative and Stargames will meet and negotiate in good faith
regarding the merits of the Representative also manufacturing the Relevant Table
Gaming Products, with Stargames having the final decision, in its sole and final
discretion, as to whether to have Representative so manufacture.

 

14           Payments for Relevant Gaming Machines

 

14.1        Royalties

 

The Representative will pay to Stargames a royalty of [***] earned or received
by either the Representative or any Distributor on all Relevant Gaming Machines
sold to Casinos in the Exclusive Territory by the Representative or any
Distributor.

 

14.2        Payment of Cost and Royalty

 

(a)           [***] to the Representative:

 

(i)            all Gaming Machine Costs will be paid based on the number of
Relevant Gaming Machines that the Representative or any Distributor of the
Representative has ordered from Supplier and which has been shipped to the
Representative and has not been lawfully returned due to defects therein
pursuant to the provisions of clause 12 hereof;

 

(ii)           the Representative will also pay the royalty on all Relevant
Gaming Machines shipped to Designated Clients that have not been lawfully
returned by the Representative due to defects therein; and

 

(iii)          the royalty on all other Gaming Machines shipped in the Exclusive
Territory (or, if applicable, outside the Exclusive Territory) will be [***].

 

(b)           At the end of each month or on another date in each month mutually
agreed to by the Parties for this purpose (“Statement Date”), the Representative
shall send to Stargames a truthful and accurate written statement (“Statement”)
of the Representative’s invoices issued to its customers for the previous
monthly period, listing the names and addresses of each of the Representative’s
customers

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

27

--------------------------------------------------------------------------------


 

(end-users), the invoiced amount of each sale, and the amount already settled
and paid by such customers.

 

14.3        Minimum Royalty

 

(a)           During the Term, subject to clause 3.6 (if applicable), and
provided that neither Stargames nor Shuffle Master is in material breach (which
breach has not been remedied as provided in clause 22.1(b) in a manner that has
not materially affected the Representative’s ability to sell and distribute
Relevant Gaming Machines to Casinos in the Exclusive Territory) of any of its
obligations under this Agreement which breach adversely and directly affects in
any material manner the Representative’s ability to sell and distribute any
Relevant Gaming Machines to Casinos in the Exclusive Territory,  then the
Representative will ensure that the royalty paid to Stargames, for each of the
first three (3) contract years, in respect of the distribution of the Relevant
Gaming Machines to Casinos in the Exclusive Territory will be at least the
following amounts in each contract year:

 

A$

 

First Contract Year from
Commencement
Date

 

Second Contract Year from
Commencement
Date

 

Third Contract Year from
Commencement
Date

Minimum Royalty
("Minimum Royalty")

 

[***]

 

[***]

 

[***]

 

(b)           Any Royalty paid to Stargames [***] payable in a contract year may
be [***]. In any contract year [***].

 

(c)           The [***] only relates to sales of Relevant Gaming Machines to
Casinos in the Exclusive Territory.

 

(d)           [***].

 

14.4        Audit Rights

 

Stargames shall have full audit rights (at its sole cost) regarding all sales or
other distributions of Relevant Gaming Machines or otherwise in order to verify
the royalties due.

 

14.5        Stargames [***]

 

(a)           Stargames will pay or will procure each Supplier to pay [***] that
are sold, after the Commencement Date,  which Products incorporate any of the
Intellectual Property that is developed, after the Commencement Date, by the
Representative either solely or jointly with a Supplier.

 

(b)           The amount of the [***] will be determined from time to time by
agreement between the Parties at the time that any Intellectual Property that is
developed, after the Commencement Date, by the Representative either solely or
jointly with a Supplier is incorporated into any Gaming Machine or Table Gaming
Products which is sold by any Supplier.

 

(c)           To the extent that any Gaming Machines or Table Gaming Products
that incorporate any of the Intellectual Property that is developed by the
Representative either solely or jointly with a Supplier are sold to persons in
the Exclusive Territory the amount of the [***] to the Representative pursuant
to this clause 14.5 will be [***] by the Representative to Stargames pursuant to
clause 14.1. Notwithstanding [***] made pursuant to this clause, the [***]
pursuant to clause 14.1 will be taken into account when calculating whether the
Representative has satisfied its obligation to pay the [***] as required by
clause 14.3.

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

28

--------------------------------------------------------------------------------


 

(d)           If any sales of such Gaming Machines or Table Gaming Products
containing Intellectual Property that is developed, after the Commencement Date,
by the Representative either solely or jointly with a Supplier are made by any
Supplier outside the Exclusive Territory, Stargames will provide the
Representative with monthly reports within 30 days of the end of each month
detailing the number of such Gaming Machines and such Table Gaming Products sold
in that month in respect of which [***] pursuant to this clause and will [***]
within 30 days of the end of that month.

 

(e)           Nothing in this clause requires Stargames to utilise any
Intellectual Property that is developed, after the Commencement Date, by the
Representative either solely or jointly with a Supplier in any Gaming Machines
or Table Gaming Products that are sold by any Supplier.

 

14.6        Changes to the Gaming Machine Cost

 

Any changes to the Gaming Machine Cost must only be effected by a Supplier in
accordance with any other applicable provisions of this Agreement and such
change will not be capable of being applied to any unfilled order placed by the
Representative prior to the date on which any notice of a change in the Gaming
Machine Cost becomes effective.

 

15           Payments for Relevant Table Gaming Products

 

15.1        Table Gaming Product Prices

 

The Representative will pay to Stargames, or if it so directs to the relevant
Supplier, the Relevant Table Gaming Product Distribution Price for the Relevant
Table Gaming Products ordered by the Representative, [***] to the Representative
by Stargames or the applicable Supplier.

 

15.2        [***] Table Gaming Products

 

(a)           During the Term, and provided that neither Stargames nor Shuffle
Master is in material breach (which breach has not been remedied as provided in
clause 22.1(ii) in a manner that has not materially affected the
Representative’s ability to sell and distribute Relevant Table Gaming Products
to Casinos in the Exclusive Territory) of any of its obligations under this
Agreement which breach adversely and directly affects in any material manner the
Representative’s ability to sell and distribute any Relevant Table Gaming
Products to Casinos in the Exclusive Territory, then the Representative will
ensure that [***] Casinos in the Exclusive Territory [***] agreed by the parties
in respect of each such year.

 

(b)           The Representative and Stargames will use all reasonable
endeavours to agree on the [***]:

 

(i)            shufflers;

 

(ii)           easy chippers; and

 

(iii)          intelligent shoes,

 

within three (3) months of the Commencement Date. If the Representative and
Stargames are not able to reach agreement within that time then the
Representative shall have no distribution or other rights in respect of Relevant
Table Gaming Products and clause 3.2 shall have no further force or effect, in
which case any Supplier shall be entitled to sell, distribute or market Relevant
Table Gaming Products in the Exclusive Territory, in such Supplier’s sole and
final discretion.

 

(c)           Any Relevant Table Gaming Products ordered by the Representative
in the [***] for that year may be [***], but the [***] of Relevant Table Gaming
Products that [***] required to be ordered in that year.

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

29

--------------------------------------------------------------------------------


 

(d)           [***]

 

(e)           The [***] only relates to sales of Relevant Table Gaming Products
to Casinos in the Exclusive Territory.

 

15.3        Changes to the Relevant Table Gaming Product Distribution Price

 

Any changes to the Relevant Table Gaming Product Distribution Price must only be
effected by a Supplier in accordance with any other applicable provisions of
this Agreement and such change will not be capable of being applied to any
unfilled order placed by the Representative prior to the date on which any
notice of a change in the Relevant Table Gaming Product Distribution Price
becomes effective.

 

15.4        Audit Rights

 

Stargames shall have full audit rights (at its sole cost) regarding all sales or
other distributions of Relevant Table Gaming Products or otherwise in order to
verify the amounts due for the Relevant Table Gaming Products ordered.

 

16           Ownership and protection of Intellectual Property

 

16.1        Pre-Existing Intellectual Property

 

The Parties agree that all right, title and interest, in and to, the
Pre-existing Representative Intellectual Property and the Pre-Existing Shuffle
Master Intellectual Property will, at all times, remain the sole and exclusive
property of the Representative and Stargames, respectively.

 

16.2        Improvements

 

The Parties agree that, subject to the foregoing provisions of this Agreement,
each Party will own all Intellectual Property in, and to, any and all
Improvements and/or any other gaming technologies, which are developed or
created by such Party prior to the commencement of the Joint Ownership Period,
including any Improvements which have been developed as a consequence of any
involvement or assistance received from any other Party.

 

17           Confidentiality

 

17.1        Confidential Information

 

Each Party agrees and undertakes to every other Party that during the Term and
[***], it will (and it will ensure that the members of its Group will):

 

(a)           maintain the confidential and secret nature of all Confidential
Information received by it from any other Party and will not disclose such
Confidential Information to any third party otherwise than in the performance of
its obligations under this Agreement; and

 

(b)           not directly or indirectly use or attempt to use any such
Confidential Information in a manner that may injure or cause loss either
directly or indirectly to any other Party or contravene the provisions of this
clause.

 

17.2        Exclusions

 

Clause 17.1 shall not however apply to:

 

(a)           disclosures required by law, statutory bodies or regulatory
authorities;

 

(b)           disclosures to employees, agents or contractors who have a need to
know and only to the extent necessary for each of them to perform his or her
duties;

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

30

--------------------------------------------------------------------------------


 

(c)           disclosure or use of any information which was, is in or enters
the public domain other than by breach of this Agreement;

 

(d)           disclosure or use of any information which is independently
developed by the relevant Party as evidenced by written records; or

 

(e)           disclosure or use of any information which is received in good
faith by one Party from a third party not subject to a duty of confidentiality.

 

17.3        Compliance by employees, agents and sub-contractors

 

Each Party undertakes to every other party that it will take all reasonable
steps as shall from time to time be necessary to ensure compliance with the
provisions of this clause by its (and/or its Designated Clients’) employees,
agents and sub-contractors.

 

18           Gaming Machine branding

 

18.1        Branding of Relevant Gaming Machines

 

Subject to clause 18.2, the Parties agree that any Relevant Gaming Machines sold
by the Representative will bear, such branding, name and trademarks as the
Parties may consider as being the most attractive to its customers.

 

18.2        Stargames’ Name

 

Each Relevant Gaming Machine will bear Stargames’ name in such reasonable
position as may be acceptable to all parties.

 

18.3        Trademark

 

(a)           During the Term and subject to each of the terms and conditions in
this Agreement and provided there is no Actioned Material Breach on the part of
the Representative, the Representative shall have the non-exclusive right to use
each Supplier’s trademarks in promoting the sale of Products and Services to
persons in the Exclusive Territory.

 

(b)           The Representative agrees to comply with the instructions issued
by each Supplier relating to the form and manner in which that Supplier’s trade
name and trademarks are used.

 

(c)           The Representative agrees to discontinue upon notice from
Stargames any practice or use of the trademarks that might adversely affect the
rights or interest of a Supplier in its trademarks.

 

18.4        Branding of Relevant Gaming Machines

 

The Parties jointly agree that any Relevant Gaming Machines sold by the
Representative will bear, such branding, name and trademarks as the Parties may
consider as being the most attractive to the Representative’s customers and in
doing so the Supplier will licence the Representative to use its trade marks.

 

18.5        Joint Logo

 

The Parties agree to work in good faith to develop a joint logo for the Relevant
Gaming Machines.

 

31

--------------------------------------------------------------------------------


 

19           Escrow

 

19.1        Escrow of Stargames’ Intellectual Property

 

Subject to any regulatory requirements, limitations or prohibitions, Stargames
must ensure that during the Term all Intellectual Property in tangible form
including all source code and all Improvements that are used by a Supplier:

 

(a)           in any Relevant Gaming Machine; and

 

(b)           where the Parties have otherwise, in writing, agreed, in any
Relevant Table Gaming Product,

 

are deposited with and are held by an independent escrow agent acceptable to all
Parties.

 

19.2        Release from Escrow of Stargames’ Intellectual Property

 

The terms of the escrow referred to in clause 19.1 shall permit the deposited
materials to be released to the Representative for unconditional use (in any
manner permitted under this Agreement or the R & D Centre Agreement) if this
Agreement is terminated due to the insolvency or material uncured breach, after
written notice and a 30 day cure period, of Stargames or any applicable member
of the Stargames Group of any of its obligations under this Agreement. If the
deposited materials are released to the Representative otherwise than as a
consequence of the insolvency of Stargames then the Representative shall only be
permitted to use the deposited materials for the balance of the twenty years
that the Term would have continued.

 

19.3        Escrow of the Representative’s Intellectual Property

 

The Representative must ensure that during the Term all Intellectual Property of
the Representative in tangible form including all source code and all
Improvements that are used by a Supplier in any Product are deposited with and
are held by an independent escrow agent acceptable to all Parties.

 

19.4        Release from Escrow of the Representative’s Intellectual Property

 

The terms of the escrow referred to in clause 19.3 shall permit the deposited
materials to be released to Stargames for unconditional use (in any manner
permitted under this Agreement or the R & D Centre Agreement) if this Agreement
is terminated due to the insolvency or material breach of the Representative of
any of its obligations under this Agreement. If the deposited materials are
released to Stargames otherwise than as a consequence of the insolvency of the
Representative then Stargames shall only be permitted to use the deposited
materials for the balance of the twenty years that the Term would have
continued.

 

20           [***] of the Representative

 

20.1        [***]

 

 [***]

 

20.2        Participation by Shuffle Master

 

[***] Shuffle Master will be [***].

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

32

--------------------------------------------------------------------------------


 

21           Indemnity

 

21.1        Indemnity by Each Party

 

Subject to clause 11.5, each Party (“Indemnifying Party”) releases and
indemnifies each other Party (each an “Indemnitee”), its directors, officers,
servants and agents against all Claims (including the cost of defending or
settling any Claim) which may be instituted against any Indemnitee arising out
of:

 

(a)           a breach by the Indemnifying Party (or any sub-contractor, agent
or employee of the Indemnifying Party) of any of the Indemnifying Party’s
material obligations or warranties under this Agreement; or

 

(b)           any claim made against an Indemnitee in relation to workers’
compensation or by any taxation authority in connection with the employees or
activities of the Indemnifying Party,

 

and the amount of all claims, damages, costs and expenses which may be paid,
suffered or incurred by an Indemnitee in respect of any such loss, damage or
injury shall be made good at the Indemnifying Party’s expense and may be
deducted from any monies due or becoming due to the Indemnifying Party.

 

21.2        Indemnity by Stargames

 

Subject to clause 11.5, Stargames shall indemnify, defend and save and hold
harmless the Representative, its Group and their Associated Companies, and the
directors, officers, employees, representatives and agents (either of the
Representative’s or of any member of its Group) from and against all claims,
lawsuits, losses and expenses arising out of or resulting from:

 

(a)           any breach or inaccuracy of any of the representations or
warranties set out in clause 10.1; or

 

(b)           any breach of Stargames or Shuffle Master’s or any Supplier’s
obligations or agreements under this Agreement,

 

provided that Stargames’ liability under this clause shall be reduced
proportionately if the Representative’s negligence, wilful default or breach of
the Agreement has contributed to the relevant claims, lawsuits, losses or
expenses incurred by the Representative, its Group entities, and its and their
Associated Companies, or their directors, officers, employees, representatives
or agents.

 

21.3        Indemnity by Representative

 

Subject to clause 11.5, the Representative shall indemnify, defend and save and
hold harmless Shuffle Master, any Supplier, its and their Group entities, and
its and their Associated Companies, and the directors, officers, employees,
representatives and agents, of any of the foregoing from and against all claims,
lawsuits, losses and expenses arising out of or resulting from:

 

(a)           any breach or inaccuracy of any of the representations or
warranties set for in clause 10.2; or

 

(b)           any breach of any of the Representative’s or Melco’s obligations
or agreements under this Agreement,

 

provided that the Representative’s liability under this clause shall be reduced
proportionately if a Supplier’s negligence, wilful default or breach of the
Agreement has contributed to the relevant claims, lawsuits, losses or expenses
incurred by Shuffle Master, any Supplier, its and their Group entities, and its
and their Associated Companies, and their directors, officers, employees,
representatives and agents.

 

33

--------------------------------------------------------------------------------


 

21.4        Regulatory compliance

 

Throughout the continuance of this Agreement, the Indemnifying Party shall
conform at its own cost and expense with all laws of any applicable jurisdiction
and all regulations, by-laws, ordinances or orders made under them and the
lawful requirements of any public, municipal or other authority so far as they
may affect or apply to the Indemnifying Party or the performance of its
obligations under this Agreement and the Indemnifying Party shall indemnify each
Indemnitee from and against any and all actions, costs, charges, claims and
demands in respect of them.

 

21.5        Status of indemnities

 

Each indemnity in this Agreement:

 

(a)           is a continuing obligation;

 

(b)           constitutes a separate and independent obligation of the Party
giving the indemnity from its other obligations under this Agreement; and

 

(c)           survives termination of this Agreement.

 

22           Termination

 

22.1        Termination by the Representative

 

(a)           The Representative may terminate this Agreement immediately by
notice in writing to Stargames if:

 

(i)            an Insolvency Event occurs in relation to Stargames, Shuffle
Master or any Supplier; or

 

(ii)           either Shuffle Master, Stargames or any other Supplier commits a
material breach of any of its obligations, representations or warranties under
this Agreement which:

 

(A)          if capable of being remedied, is not remedied within [***] of
notice from the Representative specifying the breach and requiring it to be
remedied, except that the period for remedying a breach of any financial
obligation or obligation to make a payment shall be [***] from said notice; or

 

(B)           is not capable of remedy; or

 

(b)           After the [***], the Representative may terminate this Agreement
on [***] in writing to Stargames (or such shorter period as Stargames may
specify) if:

 

(i)            Stargames has decided to [***] in its sole and final discretion
in accordance with clause 8.1(l) that the Representative has been selling in the
Exclusive Territory; and

 

(ii)           Stargames has [***]; and

 

(iii)          such discontinuation will, in the sole and final opinion of the
Representative, render it [***]; and

 

(iv)          the Representative has given notice of this to Stargames and the
Parties [***] have not been able to come up with mutually acceptable arrangement
that will render it [***].

 

22.2        Termination by Stargames

 

Stargames may terminate this Agreement immediately by notice in writing to the
Representative if:

 

(a)           an Insolvency Event occurs in relation to the Representative or
Melco; or

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

34

--------------------------------------------------------------------------------


 

(b)           either the Representative or Melco commits a material breach of
any of its obligations, representations or warranties under this Agreement
which:

 

(i)            if capable of being remedied, is not remedied within [***] of
notice from Stargames specifying the breach and requiring it to be remedied,
except that the period for remedying a breach of any financial obligation or
obligation to make a payment shall be [***] from said notice; or

 

(ii)           is not capable of remedy;

 

(c)           the Representative, any Associated Company or any Group entity of
the Representative takes any action or fails to take any action which
jeopardizes or puts at risk any corporate, gaming or other regulatory licence,
permit and/or approval (existing or pending) (each a “Licence”) of either
Stargames or Shuffle Master in any jurisdiction;

 

(d)           any governmental agency takes any action against the
Representative, any Associated Company, or any Group entity of the
Representative which governmental action jeopardizes any Licence of Shuffle
Master or Stargames in any jurisdiction;

 

(e)           any regulatory or governmental agency indicates that Shuffle
Master’s or Stargames’ relationship or transaction of business with the
Representative or Associated Company or Group entity of the Representative puts
at jeopardy or risk any Licence of Shuffle Master or Stargames;

 

(f)            If there is a change in the ownership of the controlling
shareholder of the Representative or Melco and such material change is made in a
manner that jeopardizes or puts at risk any Licence of Shuffle Master or
Stargames; or

 

(g)           any failure by Representative to pay any royalties, costs, Minimum
Royalties or other payments due under clauses 14 or 15, within 10 days after
written notice of such payments being due.

 

For the avoidance of doubt but without modifying or limiting Stargames rights
under this clause 22.2, Stargames shall not use any regulatory issues as a
subterfuge to improperly terminate this Agreement. Stargames shall also not be
entitled to terminate this Agreement solely because it is of the view that on
termination of this Agreement it or any Supplier or any other person would be
able to perform the obligations of the Representative under this Agreement in a
manner that is superior to the manner in which the Representative has performed
its obligations, provided that nothing contained in this clause shall prevent,
delay or hinder any Supplier from terminating this Agreement in the event of a
material breach by the Representative of its obligations under this Agreement
which is not rectified within any applicable cure period.

 

22.3        Termination by either Party

 

A Party may terminate this Agreement if permitted to do so by clause 29.12(b).

 

22.4        Interest

 

If any payment is not made by a Party when due, interest accrues on such payment
at the penalty interest rate fixed by the Attorney-General under the Penalty
Interest Rates Act (Vic) 1983 on a daily basis from the due date for payment up
to the date of actual payment and is compounded monthly, both before and after
judgment (as a separate and independent obligation).

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

35

--------------------------------------------------------------------------------


 

23           Obligations and rights following termination

 

23.1        Confidential Information, Products and Services

 

Upon termination of this Agreement for any reason, or expiration of the Term:

 

(a)           subject to clause 19, each Party shall return all Confidential
Information which belongs to any other Party; and

 

(b)           the Representative shall cease promoting, selling and distributing
the Products and Services and shall cease using each Supplier’s trade name and
trade marks.

 

23.2        Rights and liabilities of Parties

 

(a)           Any termination or expiration of this Agreement shall be without
prejudice to any rights or liabilities of any Party to or against any other
Party accrued at the date of termination or expiration or in respect of any
breach of any other Party of any of its obligations under this Agreement or any
amount owing, due or payable under this Agreement. Further, and subject to
clause 11.5 the terminating Party shall be entitled to pursue all rights,
remedies and damages against the non-terminating Party as may exist under
applicable law.

 

(b)           If this Agreement is lawfully terminated by the Representative
pursuant to clause 22.1, the Representative shall cease to be liable to pay nor
remain committed to pay any portion of the [***] referred to in clause 14.3 or
any amount committed to be paid pursuant to clause 15.2 on account of the [***]
in respect of the contract year in which this Agreement is terminated nor in
respect of any subsequent contract year.

 

(c)           If this Agreement is terminated by Stargames pursuant to clause
22.2(c) (provided that the action or inaction on the part of the Representative
referred to in that clause does not, in and of itself, constitute a breach by
the Representative of its obligations under this Agreement), 22.2(e) or clause
22.2(f):

 

(i)            within [***] of the Commencement Date then the Representative
shall not be liable to pay or remain committed to pay any amount on account of
the [***] or any amount committed to be paid pursuant to clause 15.2 on account
of the in respect of the [***]; and

 

(ii)           at any other time during the [***] after the Commencement Date,
then the Representative shall only be liable for the proportion of the [***] for
that contract year or the proportion of the payment in respect of the [***] for
that contract year that the number of days elapsed in that contract year prior
to the termination date bears to the three hundred and sixty five days of that
contract year.

 

(d)           In no event, shall the Representative be relieved of its
obligation to fully pay any royalties or other amounts in connection with any
Product which, pursuant to clause 12.2, has been shipped to the Representative.

 

23.3        Survival of certain terms and conditions

 

Any terms or conditions of this Agreement which are capable of having effect
after the termination or expiration of this Agreement shall remain in full force
and effect following the termination or expiration of this Agreement.

 

23.4        Notice to Stargames

 

Within [***] after any termination or expiration of this Agreement, the
Representative shall by written notice inform Stargames of its stock of the
Relevant Gaming Machines and Relevant Table Gaming Products on hand at the time
of such termination or expiration.

 

23.5        Election of Stargames

 

Stargames will have [***] from the date of termination to elect to purchase
Representative’s stock of Relevant Gaming Machines and Relevant Table Gaming
Products, and if it elects to do so Stargames agrees to repurchase:

 

(a)           the [***]; and

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

36

--------------------------------------------------------------------------------


 

(b)           the [***],

 

from the Representative and pay the Representative for the same within [***]
days from the date of delivery of such Products. All transportation and
insurance costs for such repurchase shall be borne by Stargames unless the
termination is due to a breach of this Agreement by the Representative and the
relevant Products shall be deemed delivered by the Representative to the
Supplier at the relevant shipping port or flight terminal as notified by the
Representative. If the Supplier does not elect to purchase any or all of such
stock of Products from the Representative, the Representative shall have [***]
from the end of said [***] period to sell said stock, but such sales shall only
be permitted within the countries which were within the Exclusive Territory when
this Agreement was in effect.

 

24           Relationship of Parties

 

24.1        Position of Stargames

 

(a)           Shuffle Master confirms and agrees that Stargames has been duly
authorised and empowered by Shuffle Master to represent Shuffle Master and each
Supplier under this Agreement in relation to the supply, sale and if applicable,
manufacture of Relevant Table Gaming Products but only as same relate to the
Exclusive Territory. Accordingly, all commitments and decisions made by
Stargames and all rights conferred by Stargames under or in respect of this
Agreement are made with the express consent and support of Shuffle Master and to
the extent that they require any action on the part of Shuffle Master or any
Supplier to be performed will be binding on Shuffle Master and each relevant
Supplier. Shuffle Master will not take any action that conflicts with any
commitments or decisions made or rights conferred on the Representative by
Stargames under this Agreement. Shuffle Master understands and agrees that the
Representative is entering into this Agreement in reliance on this clause
24.1(a).

 

(b)           Melco confirms and agrees that the Representative has been duly
authorised and empowered by Melco to enter into and perform all of its
obligations under this Agreement. Accordingly, all commitments and decisions
made by the Representative and all rights conferred by the Representative under
or in respect of this Agreement are made with the express consent and support of
Melco and to the extent that they require any action on the part of Melco to be
performed will be binding on Melco. Melco will not take any action that
conflicts with any commitments or decisions made or rights conferred on
Stargames by the Representative under this Agreement. Melco understands and
agrees that the Representative is entering into this Agreement in reliance on
this clause 24.1(b).

 

(c)           Shuffle Master shall indemnify, defend and save harmless the
Representative, its Group and the directors, officers, employees,
representatives and agents (either of the Representative or of any member of its
Group) from and against all claims, lawsuits, losses and expenses arising out of
or resulting from any breach by Stargames of any of its obligations under this
Agreement or any breach by Shuffle Master of its obligations pursuant to clause
24.1(a) provided that Shuffle Master’s liability under this clause shall be
reduced proportionately if the Representative’s negligence, wilful default or
breach of the Agreement has contributed to the relevant claims, lawsuits, losses
or expenses incurred by the Representative; however, this indemnity will cease
to apply on the first date on which both of the following are true:

 

(i)            Stargames is listed on any recognised stock exchange; and

 

(ii)           Shuffle Master no longer owns or controls more than 50% of the
voting shares of or economic interests in Stargames.

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

37

--------------------------------------------------------------------------------


 

(d)           The Representative’s parent company, Melco, shall indemnify,
defend and save harmless Stargames, its Group and the directors, officers,
employees, representatives and agents (either of Stargames or of any member of
its Group) from and against all claims, lawsuits, losses and expenses arising
out of or resulting from any breach by the Representative of any of its
obligations under this Agreement (other than the Representative’s obligations to
pay the [***] or acquire the [***] or any breach by Melco of its obligations
pursuant to clause 24.1(b) provided that Melco’s liability under this clause
shall be reduced proportionately if a Supplier’s negligence, wilful default or
breach of the Agreement has contributed to the relevant claims, lawsuits, losses
or expenses incurred by the Supplier, and further provided that Melco’s
indemnity shall include Representative’s obligations to order sufficient
Relevant Gaming Machines to cover the [***] and to acquire the [***] and to pay
for those Relevant Gaming Machines and Relevant Table Gaming Products. This
indemnity will cease to apply on the first date on which both of the following
are true:

 

(i)            the Representative is listed on any recognised stock exchange;
and

 

(ii)           Melco no longer owns or controls more than 50% of the voting
shares of or the economic interests in the Representative.

 

24.2        Relationship of Parties

 

The relationship between the Parties is contractual only and this Agreement does
not create a partnership, employment, joint venture, fiduciary or any other
legal relationship.

 

24.3        No power to bind

 

No Party has (and will not represent that it has) any power, right or authority
to bind any other or to assume or create any obligation or responsibility,
express or implied, on behalf of any other Party or in any other Party’s name.

 

24.4        Responsible for sub-contractors

 

Any sub-contractor, Distributor, or agent engaged by a Party with the consent of
each other Party will be the commercial and contractual responsibility of the
Party engaging that sub-contractor and will be subject to the terms and
conditions of this Agreement.

 

24.5        No relief from obligations

 

A Party will not be relieved of any of its obligations under this Agreement as a
result of entering into any sub-contracts.

 

24.6        No liability for tax

 

It is expressly agreed between the Parties that the other party will not be
liable for any income, withholding, or other tax which may be levied by any
jurisdiction on the royalties paid by a Party.

 

25           Publicity

 

Unless required by law, regulation or gaming authority, each Party agrees that
it will not, issue any news release, public announcement, or advertisement
relating to this Agreement or its subject matter, nor will it otherwise
publicise this Agreement or its subject matter, without first obtaining the
written approval of all other Parties.

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

38

--------------------------------------------------------------------------------


 

26           Non-solicitation

 

26.1        Non-solicitation

 

Subject to clauses 26.2 and 26.3, except with the express written consent of the
other Parties, each Party covenants with every other Party that it will not and
will ensure that none of the members of its Group will, during the Term and for
a period of [***] thereafter, on its own behalf or on behalf of any person, firm
or company, directly or indirectly endeavour to entice away or hire from any
other Party and/or employ any person who is or was any other Party’s employee or
who has at any time during the [***] period immediately preceding the
termination or expiration of this Agreement, been employed or engaged by any
other Party.

 

26.2        Exceptions to non-solicitation

 

Clause 26.1 does not apply where an employee of a Party seeks employment with
another Party in response to an advertisement placed into the public domain for
that position unless that other Party has solicited, directly or indirectly, the
application from that employee for that position.

 

26.3        Employment

 

Stargames hereby consents to the employment by the Representative of Mr Damien
Huang, Software Team Leader.

 

27           Dispute Resolution

 

27.1        No court proceedings

 

If a dispute arises out of or in relation to this Agreement (“Dispute”) no Party
to the Dispute (“Disputant”) will start court proceedings (except proceedings
seeking interlocutory relief) unless it has complied with this clause 27.

 

27.2        Notice

 

A Party claiming that a Dispute has arisen must notify each other Disputant in
writing giving details of the Dispute and its proposal for a resolution.

 

27.3        Initial Period

 

For a [***] period after a notice is given (“Initial Period”) each Disputant
must use all reasonable endeavours to resolve the Dispute and the chief
executive officer, or his designee, of each Disputant will meet within the first
[***] of that period with that aim.

 

27.4        Appointment of mediator

 

(a)           If the Dispute remains unresolved at the end of the Initial
Period, it must be referred for mediation at the request of any Disputant to:

 

(i)            a person mutually agreed on by the Disputants; or

 

(ii)           if agreement is not reached within [***] of the end of the
Initial Period, a mediator nominated pursuant to the rules of the ICC.

 

(b)           The mediation process will cease if the dispute has not been
settled within [***] after the mediator being appointed, or any longer time
agreed by the parties (Mediation Period).

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

39

--------------------------------------------------------------------------------


 

27.5        Role of mediator

 

The role of any mediator is to assist in negotiating a resolution of the
Dispute. A mediator may not make a decision that is binding on a Disputant
unless that Disputant has agreed to this in writing.

 

27.6        Referral if no resolution

 

If the Disputants are unable to resolve the Dispute within the Initial Period
and the Mediation Period, each Disputant agrees that the Dispute must be
referred to ICC arbitration before 1 arbitrator, who shall be experienced in
commercial and intellectual property disputes, at the written request of either
Disputant. The rules of the ICC shall govern the arbitration. The arbitration
shall be conducted in the English language.

 

27.7        Venue and representation

 

Unless otherwise mutually agreed between the Disputants, any mediation and, if
relevant, arbitration will take place in Melbourne, Australia and the Disputants
will be entitled to legal representation.

 

27.8        Timeframe

 

Each Disputant will use all reasonable endeavours to resolve the Dispute through
mediation and, if relevant arbitration as soon as is practical, including, but
not limited to, providing the mediator and, if relevant, arbitrator with all
information relevant to the Dispute.

 

27.9        Confidentiality

 

Any information or documents disclosed by a Disputant under this clause must be
kept confidential and may not be used except to attempt to resolve the Dispute.

 

27.10      Costs

 

Each Disputant must bear its own costs of complying with this clause 27. The
Disputants must bear equally the mediator’s costs. The Disputants must bear the
relevant arbitrator’s costs in such proportions as the arbitrator may determine.
The prevailing Disputant, if any, as determined by the arbitrator, shall be
entitled in addition to any other award or damages to its attorney fees and
arbitration costs against the unsuccessful Disputant.

 

27.11      Litigation

 

If a party is aggrieved by the decision of the arbitrator it may appeal that
decision to the courts of the State of Victoria, Australia and the courts of
appeal therefrom.

 

27.12      Limits of Review

 

(a)           Notwithstanding anything contained herein to the contrary, even if
a Party’s reasonableness or good faith is required, any consent, approval,
disapproval, rejection or decision which may be made in a Party’s sole and final
discretion, shall not be capable of being delayed or prevented by any mediation,
arbitration or other dispute resolution means.

 

(b)           Notwithstanding the provisions of clause (a), a Party that is
aggrieved by the exercise of the discretion of another Party and considers that
it is entitled to a legal remedy in respect of the exercise of that discretion
(such as where the discretion is exercised in bad faith) shall be entitled to
seek damages or any other remedy (other than specific performance) in respect of
the exercise of that discretion.

 

40

--------------------------------------------------------------------------------


 

28           Notices

 

28.1        Method

 

All notices, requests, demands, consents, approvals, offers, agreements or other
communications (“notices”) given by a Party under or in connection with this
Agreement must be:

 

(a)           in writing;

 

(b)           signed by the Party giving notice or a person duly authorised by
that Party;

 

(c)           directed to the recipient’s address (as specified in clause 28.3
or as varied by any notice);

 

(d)           hand delivered, sent by prepaid post or transmitted by facsimile
to that address; and

 

(e)           sent to each other Party.

 

28.2        Receipt

 

A notice given in accordance with this clause is taken as having been given and
received:

 

(a)           if hand delivered at or before 4.30 pm, Melbourne time, on a
Business Day, on delivery, otherwise at 9.30 am, Melbourne time, on the next
Business Day;

 

(b)           if sent by prepaid post:

 

(i)            within Australia, on the second Business Day after the date of
posting;

 

(ii)           to or from a place outside Australia, on the seventh Business Day
after the date of posting; or

 

(c)           if transmitted by facsimile at or before 4.30 pm on a Business
Day, at the time recorded on the transmission report indicating successful
transmission of the entire notice, otherwise at 9.30 am on the next Business
Day.

 

28.3        Address of Parties

 

Unless varied by notice in accordance with this clause 28, the Parties’
addresses and other details are:

 

Party:

Elixir Group Limited

Attention:

General Counsel and Managing Director

Address:

19/F., Zhu Kuan Building, Avenida Xian Xing Hai, Macau

Facsimile:

+852 3162 3579 and to +853 755 165

 

 

Party:

Stargames Limited

Attention:

General Counsel and Managing Director

Address:

1 Sheridan Close, Milperra, New South Wales, Australia

Facsimile:

+61 2 9773 0828

 

41

--------------------------------------------------------------------------------


 

Party:

Shuffle Master Inc

Attention:

General Counsel

Address:

1106 Palms Airport Drive, Las Vegas, Nevada, United States of America

Facsimile:

702-270-5326

 

29           General

 

29.1        Entire agreement

 

This Agreement constitutes the entire agreement between the Parties in relation
to its subject matter. All prior discussions, undertakings, agreements,
representations, warranties and indemnities in relation to that subject matter
are replaced by this Agreement and have no further effect.

 

No Party shall make any amendment or modification to the terms of this Agreement
unless the same is in writing and signed by the other Parties.

 

29.2        Paramountcy of document

 

If this Agreement conflicts with any other document, agreement or arrangement,
this Agreement prevails to the extent of the inconsistency.

 

29.3        No merger

 

The provisions of this Agreement will not merge on completion of any transaction
contemplated in this Agreement and, to the extent any provision has not been
fulfilled, will remain in force.

 

29.4        Amendment

 

This Agreement may not be amended or varied unless the amendment or variation is
in writing signed by all Parties.

 

29.5        Assignment

 

No Party may assign, transfer or otherwise deal with this Agreement or any right
or obligation under this Agreement without the prior written consent of every
other Party, which must not be unreasonably withheld.

 

29.6        Severability

 

Part or all of any provision of this Agreement that is illegal or unenforceable
will be severed from this Agreement and will not affect the continued operation
of the remaining provisions of this Agreement.

 

29.7        Waiver

 

Waiver of any power or right under this Agreement:

 

(a)           must be in writing signed by the Party entitled to the benefit of
that power or right; and

 

(b)           is effective only to the extent set out in that written waiver.

 

29.8        Rights, remedies additional

 

Any rights and remedies that a person may have under this Agreement are in
addition to and do not replace or limit any other rights or remedies that the
person may have.

 

42

--------------------------------------------------------------------------------


 

29.9        Further assurances

 

Each Party must do or cause to be done all things necessary or reasonably
desirable to give full effect to this Agreement and the transactions
contemplated by it (including, but not limited to, the execution of documents).

 

29.10      Costs

 

Each Party must bear its own legal, accounting and other costs for the
preparation and execution of this Agreement.

 

29.11      Counterparts

 

This Agreement may be executed in any number of counterparts and all
counterparts taken together will constitute one document.

 

29.12      Force Majeure

 

(a)           No Party will be liable for any failure or delay in performance of
its obligation under this Agreement other than to make payment of the amounts
due as a result of any contingency beyond its reasonable control (“Force
Majeure”) including but not limited to acts of God, fires, floods, wars,
sabotage, lockouts, labour disputes or any other labour difficulties, any
legislations, government rules or regulations, inability to obtain (other than
due to the financial circumstances of the Party seeking to obtain the same)
supplies, energy, raw materials, product, equipment or transportation and any
other similar or different contingency. The Party suffering the inability to
perform will notify each other Party of the existence of such delay within [***]
of the first day of such delay that comes to its knowledge and in such event the
time for performance hereunder (except to make payment of amounts due) will be
extended for a period equalling the total period of such delay.

 

(b)           Should the performance by any Party (“the Affected Party”) of its
obligations or any part thereof under this Agreement (other than to make payment
of the amount due) be wholly prevented or materially and adversely affected by
Force Majeure for a period of not less than [***], the other Party shall be
entitled at the expiry of such period of [***] to give to the Affected Party
immediate notice in writing terminating this Agreement.

 

(c)           If the termination of this Agreement by reason of Force Majeure
occurs at any time during the [***], then the Representative shall only be
liable for the proportion of the [***] for that contract year or the proportion
of the payment in respect of the [***] for that contract year that the number of
days elapsed in that contract year prior to the date of the first occurrence of
the relevant Force Majeure bears to the three hundred and sixty five days of
that contract year.

 

29.13      Waiver

 

Any failure by any Party to enforce at any time or for any period of time any of
the provisions under this Agreement will not be construed as a waiver of such
provisions or of the right of such Party thereafter to enforce each and every
provision under this Agreement.

 

29.14      Governing law and jurisdiction

 

This Agreement will be governed by and construed in accordance with the laws in
force in the State of Victoria, Australia and each Party submits to the
exclusive jurisdiction of the courts of that State.

 

29.15      Circumvention

 

Neither Party shall use, form or dissolve any affiliated entity or related body
corporate which, in any manner, directly or indirectly, circumvents, avoids or
reduces the rights or

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

43

--------------------------------------------------------------------------------


 

obligations of a Party hereunder, or the intent of this Agreement, nor shall
either Party transfer or assign any assets or liabilities with the intent,
purpose or effect of doing or causing any of same.

 

44

--------------------------------------------------------------------------------


 

SCHEDULE 1 - COUNTRIES IN THE ASIAN REGION IN WHICH THE SALE OF GAMING MACHINES
IS LAWFUL AND ARE WITHIN THE EXCLUSIVE TERRITORY, AS OF THE COMMENCEMENT DATE

 

Cambodia

Korea (but only with respect to Relevant Table Gaming Machines)

Laos

Malaysia

Mongolia

Myanmar

Nepal

Philippines

Vietnam

Taiwan

Any cruise ship based in any of the foregoing countries

 

45

--------------------------------------------------------------------------------


 

SCHEDULE 2 - EXISTING ELIXIR AGREEMENTS

 

Company Name

 

Agreement type

 

 

 

[***]

 

Agreement (Exclusive Distributorship)

 

 

 

[***]

 

Distributor Agreement

 

 

 

[***]

 

Sales Agent Agreement

 

 

 

[***]

 

Distributor Agreement

 

 

 

[***]

 

Sales Representative Agreement

 

 

 

[***]

 

Agreement (Grant of Sub-Distributorship)

 

 

 

[***]

 

Distributor Agreement

 

 

 

[***]

 

Representative Agreement

 

 

 

[***]

 

The Sale and Purchase of the [***] Product & NDA

 

 

 

[***]

 

Partnership Agreement

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

46

--------------------------------------------------------------------------------


 

SCHEDULE 3 – [***]

 

Relevant Gaming Machines

 

Table Gaming Product

 

 

 

Cambodia

 

Malaysia

 

 

 

Laos

 

Philippines

 

 

 

Mongolia

 

Cambodia

 

 

 

Singapore

 

Laos

 

 

 

Vietnam

 

Mongolia

 

 

 

Malaysia

 

Singapore

 

 

 

 

 

Vietnam

 

 

 

And Cruise Ships based in these Territories.

 

And Cruise Ships based in these Territories.

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

47

--------------------------------------------------------------------------------


 

SCHEDULE 4 - EXISTING AND PROPOSED STARGAMES AND SHUFFLE MASTER AGREEMENTS

 

Relevant Table Gaming Product

 

[***]

 

[***]

 

[***]

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

48

--------------------------------------------------------------------------------


 

SCHEDULE 5 - RELEVANT TABLE GAMING PRODUCT DISTRIBUTION PRICES AS OF THE DATE OF
THIS AGREEMENT

 

 

 

Distributor Price
(Retail – [***])

 

Suggested Retail
Price

 

 

 

USD

 

USD

 

 

 

 

 

 

 

CARD one2six

 

[***]

 

[***]

 

SM King (refurbished)

 

[***]

 

[***]

 

SM ACE

 

[***]

 

[***]

 

SM MD 1.1

 

[***]

 

[***]

 

SM MD2

 

[***]

 

[***]

 

SM MD2/card recognition

 

[***]

 

[***]

 

SM MD2 workstation

 

[***]

 

[***]

 

SM Deck Mate

 

[***]

 

[***]

 

CARD Easy Chipper

 

[***]

 

[***]

 

 

 

 

 

 

 

Table Games

 

Monthly Licence Fees

 

Monthly Licence Fees

 

Four Card Poker

 

[***]

 

[***]

 

Casino War

 

[***]

 

[***]

 

Crazy 4 Poker

 

[***]

 

[***]

 

Royal Match 21

 

[***]

 

[***]

 

Fortune Pai Gow Poker

 

[***]

 

[***]

 

Dragon Bonus

 

[***]

 

[***]

 

Let It Ride

 

[***]

 

[***]

 

Let It Ride Bonus

 

[***]

 

[***]

 

Three Card Poker

 

[***]

 

[***]

 

 

 

 

 

 

 

Table Master (incl. BJ only)

 

[***]

 

[***]

 

 

 

 

 

 

 

Table Master Upgrade TCP

 

[***]

 

[***]

 

Table Master Upgrade LIRM

 

[***]

 

[***]

 

 

 

 

 

 

 

Bacc-Shoe (ISB)

 

[***]

 

[***]

 

Intelligent Shoe (IST)

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

49

--------------------------------------------------------------------------------


 

EXECUTED as an AGREEMENT

 

 

 

 

 

 

 

 

SIGNED on behalf of ELIXIR GROUP
LIMITED by its duly authorised
representative in the presence of

)
)
)

 

 

 

 

 

 

 

 

 

/s/ Gordon Yuen

Signature of witness

 

Signature of representative

 

 

 

 

 

 

 

 

Gordon Yuen, CEO

Name of witness (print)

 

Name of representative (print)

 

 

 

 

 

 

SIGNED on behalf of MELCO
INTERNATIONAL DEVELOPMENT
LIMITED by its duly authorised
representative in the presence of

)
)
)
)

 

 

 

 

 

 

 

 

 

/s/ Lawrence Ho

Signature of witness

 

Signature of representative

 

 

 

 

 

 

 

 

Lawrence Ho, Chairman & CEO

Name of witness (print)

 

Name of representative (print)

 

 

 

 

 

 

SIGNED on behalf of STARGAMES
CORPORATION by its duly authorised
representative in the presence of

)
)
)
)

 

 

 

 

 

 

 

 

 

/s/ John Rouse

Signature of witness

 

Signature of representative

 

 

 

 

 

 

 

 

John Rouse, President & Managing Director

Name of witness (print)

 

Name of representative (print)

 

 

 

 

 

 

SIGNED on behalf of SHUFFLE MASTER
INC. by its duly authorised representative in
the presence of

)
)
)

 

 

 

 

 

 

 

 

 

/s/ Mark Yoseloff

Signature of witness

 

Signature of representative

 

 

 

 

 

 

 

 

Mark Yoseloff, Chairman & CEO

Name of witness (print)

 

Name of representative (print)

 

--------------------------------------------------------------------------------